 



Exhibit 10.2
PURCHASE AND SALE AGREEMENT
Between
MAPCO EXPRESS, INC.
AS BUYER
CALFEE COMPANY OF DALTON, INC., FM LEASING, LP, FM
LEASING I, LP, MF LEASING, LP, AC STORES, LP,
COM-PAC PROPERTIES, LLC, COM-PAC PROPERTIES
GROUP, LP AND FAVORITE ONE PROPERTIES, LP
AS SELLER
February 8, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                              Page   ARTICLE I    DEFINITIONS  
  1                  
 
                  1.1    
Defined Terms
    1                  
 
        ARTICLE II    PURCHASE AND SALE     1                  
 
                  2.1    
Transfer
    1                  
 
                  2.2    
Earnest Money
    2                  
 
                  2.3    
Liens
    2                  
 
        ARTICLE III    PRICE     2                  
 
                  3.1    
Purchase Price
    2                  
 
                  3.2    
Inventory Price
    2                  
 
                       
3.2.1 Estimates
    2                  
 
                       
3.2.2 Fuel Inventory
    3                  
 
                       
3.2.3 Merchandise Inventory
    3                  
 
                       
3.2.4 Food Supplies Inventory
    4                  
 
                       
3.2.5 Inventory
    5                  
 
                       
3.2.6 Reconciliation
    5                  
 
                  3.3    
Cash & Receipts
    5                  
 
                  3.4    
Lottery Tickets
    5                  
 
                  3.4    
Payments
    5                  
 
        ARTICLE IV    INSPECTION AND APPROVALS     5                  
 
                  4.1    
Entry and Inspection
    5                  
 
                  4.2    
Title & Survey
    6                  
 
                  4.3    
Hart-Scott
    6                  
 
        ARTICLE V    COVENANTS     6                  
 
                  5.1    
Management
    6                  
 
                  5.2    
Agreements
    7                  
 
                       
5.2.1 Compliance
    7                  
 
                       
5.2.2 Termination & Amendment
    7                  
 
                       
5.2.3 Affiliate Leases
    7                  
 
                       
5.2.4 Required Agreements
    7                  
 
                  5.3    
Permits
    7                  
 
                  5.4    
Environmental
    8                  
 
                       
5.4.1 Assumed Fuel Contamination
    8  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page           5.4.2  
Status & Agreements
    8              
 
                5.4.3  
Seller’s Environmental Indemnity
    9              
 
                5.4.4  
Buyer’s Environmental Indemnity
    10              
 
                5.4.5  
Environmental Third Party Liabilities
    11              
 
                5.4.6  
Standard for Remediation of Fuel Contamination
    11              
 
                5.4.7  
Third Party Fuel Contamination
    11              
 
                5.4.8  
UST Funds
    11              
 
                5.4.9  
Seller’s Hazardous Materials Liability and Indemnity
    12              
 
                5.4.10  
Buyer’s Hazardous Materials Liability and Indemnity
    12              
 
                5.4.11  
Special Survival Period
    12              
 
            5.5   Employees and Benefits     12              
 
                5.5.1  
Employees
    12              
 
                5.5.2  
Employment Plans
    12              
 
                5.5.3  
Family and Medical Leave
    13              
 
                5.5.4  
COBRA
    13              
 
                5.5.4  
No Third Party Beneficiaries
    13              
 
            5.6   Warranties     13              
 
            5.7   Business Taxes     13              
 
            5.8   Updates     14              
 
        ARTICLE VI      REPRESENTATIONS AND WARRANTIES     14              
 
            6.1   Seller’s Representations & Warranties     14              
 
            6.2   Buyer’s Representations & Warranties     19              
 
        ARTICLE VII      CLOSING     20              
 
            7.1   Conditions to Closing     20              
 
            7.2   Closing     21              
 
                7.2.1  
Date, Time and Location
    21              
 
                7.2.2  
Closing Deliveries
    21              
 
                7.2.3  
Possession
    23              
 
                7.2.4  
Records & Keys
    23              
 
                7.2.5  
Closing Costs
    24              
 
            7.3   Existing Liabilities     24  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   ARTICLE VIII      PRORATIONS AND
ADJUSTMENTS     24          
 
            8.1  
Calculation
    24          
 
            8.2  
Taxes
    24          
 
            8.3  
Contract Payables
    24          
 
            8.4  
Contract Receivables
    24          
 
            8.5  
Utilities
    25          
 
            8.6  
Security Deposits
    25          
 
            8.7  
Unknown Amounts
    25          
 
        ARTICLE IX      INDEMNIFICATION     25          
 
            9.1  
Seller’s Indemnity
    25          
 
            9.2  
Buyer’s Indemnity
    26          
 
            9.3  
Environmental Exclusion
    27          
 
        ARTICLE X      CASUALTY AND CONDEMNATION     27          
 
            10.1  
Casualty
    27          
 
            10.2  
Condemnation
    27          
 
        ARTICLE XI      DEFAULT & REMEDIES     27          
 
            11.1  
Seller’s Failure to Close
    27          
 
            11.2  
Buyer’s Failure to Close
    28          
 
            11.3  
Other Defaults
    28          
 
            11.4  
Acknowledgements
    28          
 
        ARTICLE XII      NOTICES     28          
 
        ARTICLE XIII      MISCELLANEOUS     29          
 
            13.1  
Confidentiality
    29          
 
            13.2  
Permitted Disclosures & Press Releases
    29          
 
            13.3  
Records Review
    29          
 
            13.4  
Bulk Sales
    30          
 
            13.5  
Entire Agreement/Amendment
    30          
 
            13.6  
Severability
    30          
 
            13.7  
Waiver
    30          
 
            13.8  
Exclusive Dealing
    31          
 
            13.9  
Brokers
    31  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page       13.10  
Liability
    31          
 
               
13.10.1 Joint and Several Liability
    31          
 
               
13.10.2 Personal Liability
    31          
 
            13.11  
Counterparts
    32          
 
            13.12  
Schedules/Exhibits
    32          
 
            13.13  
Successors & Assigns
    32          
 
            13.14  
Construction
    32          
 
            13.15  
Time Periods
    32          
 
            13.16  
Waiver of Subrogation
    32          
 
            13.17  
Attorneys’ Fees
    33          
 
            13.18  
Dispute Resolution
    33          
 
               
13.18.1 Mediation
    33          
 
               
13.18.2 Admissibility of Evidence
    33          
 
               
13.18.3 General
    34          
 
            13.19  
Interest
    34          
 
            13.20  
Waiver of Jury Trial
    34          
 
            13.21  
Venue
    34          
 
            13.22  
Survival
    34          
 
            13.23  
Governing Law
    34  

-iv-



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 2.2
  Escrow Agreement
 
   
Schedule 3.1
  Purchase Price Allocation
 
   
Schedule 3.2.4
  Average Food Supplies Value
 
   
Schedule 3.3
  Change Fund Amounts
 
   
Schedule 5.4.1-A
  Third Party Remediation Properties
 
   
Schedule 5.4.1-B
  Seller Remediation Properties
 
   
Schedule 5.4.1-C
  Post-Remediation Properties
 
   
Schedule 5.4.2
  Underground Storage Tanks
 
   
Schedule 5.4.9
  Hazardous Materials Disclosures
 
   
Schedule 6.1.(c )
  List of Claims & Litigation
 
   
Schedule 6.1 (f)
  Financial Statements
 
   
Schedule 6.1 (j)
  Lease Defaults
 
   
Schedule 6.1 (m)
  Alcohol Sales Prohibitions
 
   
Schedule 6.1 (o)
  List of Excluded Stores
 
   
Schedule 6.1 (p)
  Fuel Branding Agreements
 
   
Schedule 6.1 (q)
  Septic Systems
 
   
Schedule 7.1
  Convenience Stores Missing Title or Survey Information
 
   
Schedule 7.2.2(b)
  Assignment & Assumption of Leases
 
   
Schedule 7.2.2(c)
  Bill of Sale
 
   
Schedule 7.2.2 (d)
  Assignment & Assumption of Surviving Operating Agreements
 
   
Schedule 7.2.2 (e)
  Assignment of Intangible Property
 
   
Schedule 7.2.2 (f)
  Alcohol Sales Management Agreement
 
   
Schedule 7.2.2 (g)
  Non-Competition Agreement
 
   
Schedule 7.2.2 (h)
  Purchase Option & Right of First Refusal
 
   
Schedule 7.2.2 (i)
  Owner’s Affidavit
 
   
Schedule 7.2.2 (j)
  Sales & Use Tax Affidavit
 
   
Schedule 7.2.2 (k)
  Georgia Lien Affidavit
 
   
Schedule 7.2.2 (l)
  Affidavit of Seller’s Residence
 
   
Schedule 7.2.2 (m)
  License Agreement
 
   
Schedule 13.1
  Confidentiality Agreement
 
   
Schedule 14.01
  Carve Out Store Values
 
   
Schedule 14.02
  Convenience Stores

-v-



--------------------------------------------------------------------------------



 



     
Schedule 14.03(A)
  List of Excluded Assets (Removed)
 
   
Schedule 14.03(B)
  List of Excluded Assets (Remaining)
 
   
Schedule 14.04
  Leases
 
   
Schedule 14.05
  Operating Agreements
 
   
Schedule 14.06
  Option Properties
 
   
Schedule 14.07
  List of Permits
 
   
Schedule 14.08
  List of Major Items of Personal Property
 
   
Schedule 14.09
  Real Property Descriptions (All Locations)
 
   
Schedule 14.10
  Remediation Property Fuel Contamination
 
   
Schedule 14.11
  Requirements for Replacement Jobber Agreements
 
   
Schedule 14.12
  Required Agreements
 
   
Schedule 14.12.A
  Estoppel & Consent Agreement
 
   
Schedule 14.12.B
  Estoppel Modifications
 
   
Schedule 14.12.C
  Operating Agreement Estoppel and Consents
 
   
Schedule 14.13
  Seller Remediation Agreements
 
   
Schedule 14.14
  Seller’s Remediation Summary
 
   
Schedule 14.15
  Third Party Remediation Agreements
 
   
Schedule 14.16
  Title Requirements
 
   
Schedule 14.17
  Description of Trade Names & Marks

-vi-



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and entered into
as of the 8th day of February, 2007 (the “Execution Date”), by CALFEE COMPANY OF
DALTON, INC., FM LEASING, LP, FM LEASING I, LP, MF LEASING, LP, AC STORES, LP,
COM-PAC PROPERTIES, LLC, COM-PAC PROPERTIES GROUP, LP and FAVORITE ONE
PROPERTIES, LP, as sellers (collectively, the “Seller”), and MAPCO EXPRESS,
INC., as buyer (the “Buyer”).
WITNESSETH:
     WHEREAS, Seller is the owner of one hundred seven (107) convenience stores
located in the States of Alabama, Georgia and Tennessee; and
     WHEREAS, Seller has agreed to sell said convenience stores to Buyer upon
the terms and conditions set forth herein.
     NOW THEREFORE, for ONE HUNDRED AND NO/100 US DOLLARS (US $100.00) paid
Seller by Buyer, the covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Defined Terms. Annex #1 contains a list of certain defined terms used
in this Agreement, and such terms (when capitalized) shall have the meanings
ascribed to them on Annex #1. Additional terms are defined in the sections of
this Agreement, and such terms (when capitalized) shall have the meanings
ascribed to them in said sections whenever the same are used herein. Each such
defined term may be used in both its singular and plural forms. When used in the
singular form, the defined term shall mean each and every Person, agreement,
item or matter within the scope of the defined term, individually. When used in
the plural form, the defined term shall mean all of the Persons, agreements,
items or matters within the scope of the defined term, collectively.
ARTICLE II
PURCHASE AND SALE
     2.1 Transfer. Subject to and in accordance with the other terms of this
Agreement, Seller agrees to sell the Assets to Buyer and Buyer agrees to
purchase the Assets from Seller. At Closing, Seller shall:
          (i) convey good and marketable fee simple absolute title to each of
the Fee Properties to Buyer;
          (ii) assign all of Seller’s right, title and interest in the Leases
and the Leased Properties to Buyer;
          (iii) convey good and merchantable title to the Personal Property, the
Fuel Inventory, the Food Supplies Inventory and the Merchandise Inventory to
Buyer;

-1-



--------------------------------------------------------------------------------



 



          (iv) assign all of Seller’s right, title and interest in the Surviving
Operating Agreements to Buyer; and
          (v) assign all of Seller’s right, title and interest in the Intangible
Property to Buyer.
          Seller shall assign, transfer and convey the Assets to Buyer, at
Closing, free of Liens and other encumbrances, except the Properties shall be
transferred to Buyer subject to the Permitted Encumbrances.
     2.2 Earnest Money. Within three (3) Business Days after the Execution Date,
Buyer shall deposit the sum of ONE MILLION FIVE HUNDRED THOUSAND AND NO/100 US
DOLLARS (US $1,500,000.00) with Escrow Agent, which amount, plus all interest
earned thereon, is referred to in this Agreement as the “Earnest Money.” The
Earnest Money shall be paid to Seller and credited against the Purchase Price at
Closing. If this Agreement is terminated, the Earnest Money shall be disbursed
in accordance with the applicable terms of this Agreement and the Escrow
Agreement attached as Schedule 2.2 (the “Escrow Agreement”).
     2.3 Liens. Seller shall: (i) cause each Lien to be released by Closing; or
(ii) provide or cause to be provided to Buyer and the Title Company payoff
letters from the beneficiary of each Lien setting forth the amount that must be
paid to cause such Lien to be released. With respect to any Lien not released by
the Closing, Seller shall: (i) pay the Title Company an amount sufficient to
fully pay off the debt secured by the Lien at Closing, with instructions to the
Title Company (in form and substance reasonably acceptable to Buyer) to use such
amount to pay said debt and release the Lien; (ii) cause the Title Policies to
be issued free of any exception for the Lien and insure Buyer against loss or
damage arising from the enforcement or attempted enforcement thereof; and
(iii) cause the Lien to be released and discharged (of record) within thirty
(30) days after the Closing.
ARTICLE III
PRICE
     3.1 Purchase Price. Subject to the other terms of this Agreement, the
purchase price for the Assets, other than the Fuel Inventory, the Food Supplies
Inventory and the Merchandise Inventory, shall be SIXTY FIVE MILLION AND NO/100
US Dollars (US $65,000,000.00) (the “Purchase Price”). The Purchase Price shall
be allocated for tax purposes in accordance with Schedule 3.1. Subject to the
prorations, credits and adjustments provided for in this Agreement, Buyer shall
pay the Purchase Price to Seller at Closing.
     3.2 Inventory Price.
          3.2.1 Estimates. On the day immediately prior to the Scheduled Closing
Date, Seller shall furnish Buyer with a written statement certifying the Fuel
Supplies, the Food Supplies and the Merchandise Supplies at each of the
Convenience Stores as of such date, based on Seller’s inventory records adjusted
to reflect Seller’s best estimate of the anticipated sales at the Convenience
Stores on such date (collectively, the “Inventory Estimates”). The Inventory
Estimates for the Merchandise Supplies shall include both the categories
comprising the Merchandise Supplies and the retail value of the Merchandise
Supplies, based on the prices charged by Seller for the same. The Inventory
Estimates for the Fuel Supplies shall include the amount Seller has paid or
expects to pay for the Fuel Supplies (by grade of fuel at each of the
Properties).

-2-



--------------------------------------------------------------------------------



 



          3.2.2 Fuel Inventory.
               (a) The purchase price of the Fuel Inventory (the “Fuel Inventory
Price”) shall be: (i) the amount Seller paid (or is obligated at the time of
Closing to pay) to the applicable suppliers to purchase the Fuel Inventory,
calculated on a weighted average method which approximates the first in, first
out basis; plus (ii) applicable taxes on the Fuel Inventory paid by Seller; plus
(iii) the applicable freight charges to have the Fuel Inventory delivered to the
Properties. In the event any amounts that Seller is obligated at the time of
Closing to pay to the applicable suppliers are not paid at Closing, Seller shall
pay the same when due.
               (b) For purposes hereof, the Fuel Inventory shall be determined
based on a physical inventory of each Convenience Store conducted by
representatives of Seller and Buyer at the Transfer Time in accordance with
Section 3.2.5.
               (i) At Closing, Buyer shall pay Seller an amount equal to
ninety-five percent (95%) of the estimated Fuel Inventory Price (the “Fuel
Inventory Estimated Payment”), calculated based on the Inventory Estimates.
Within three (3) Business Days after the Fuel Inventory is finally determined
pursuant to Section 3.2.2(b), Seller shall furnish Buyer with, or make available
to Buyer for inspection and copying, true, accurate and complete copies of the
fuel delivery records, invoices, receipts, tax information and other supporting
documents (the “Fuel Records”) necessary to confirm the amount paid by Seller
for the Fuel Inventory and certify to Buyer, in writing, the amount Seller paid
for the Fuel Inventory (by grade of fuel at each of the Properties). Within
fifteen (15) days following receipt of the Fuel Records, Buyer shall complete an
audit of the Fuel Inventory Price. Buyer and Seller shall resolve any difference
in the Fuel Inventory Price. To the extent the Fuel Inventory Price exceeds the
Fuel Inventory Estimated Payment, Buyer shall pay the difference to Seller. In
the event the Fuel Inventory Estimated Payment exceeds the Fuel Inventory Price,
Seller shall refund the difference to Buyer. Any disputes regarding the amount
of the Fuel Inventory Price shall be resolved by Buyer and Seller in accordance
Section 13.18, with the prevailing party in any lawsuit brought to resolve such
dispute being entitled to recover litigation expense and interest as provided in
Section 13.17 and Section 13.19.
          3.2.3 Merchandise Inventory.
               (a) The purchase price of the Merchandise Inventory (the
“Merchandise Inventory Price”) shall be an amount equal to seventy percent (70%)
of the retail value of the Merchandise Inventory; provided the amounts charged
by Seller must comply with the requirements of Section 5.1.
               (b) For purposes hereof, the Merchandise Inventory shall be
determined based on a physical inventory of each Convenience Store conducted by
representatives of Seller and Buyer, adjusted to reflect sales at and deliveries
to the Convenience Store between the completion of such inventory and the
Transfer Time. The physical inventory shall be taken on dates and at times
mutually agreed by the Seller and Buyer prior to the Transfer Time.
               (c) At Closing, Buyer shall pay Seller an amount equal to
ninety-five percent (95%) of the estimated Merchandise Inventory Price (the
“Merchandise Inventory Estimated Payment”), calculated based on the Inventory
Estimates. Within three (3) Business Days after the Merchandise Inventory is
finally determined pursuant to Section 3.2.3(b), Seller shall furnish Buyer with
a true and accurate reconciliation and Seller shall furnish Buyer with, or make
available to Buyer for inspection and copying, true, accurate and complete
copies of the merchandise delivery records, invoices, receipts, tax information,
sales records and other supporting documents (the “Merchandise Records”) for the
period

-3-



--------------------------------------------------------------------------------



 



between the completion of the physical taking of the Merchandise Supplies and
the Transfer Time and certify to Buyer, in writing, the retail price of the
items comprising the Merchandise Inventory. Within fifteen (15) days following
receipt of the Merchandise Records, Buyer shall complete an audit of the
Merchandise Inventory Price. Buyer and Seller shall resolve any difference in
the Merchandise Inventory Price. To the extent the Merchandise Inventory Price
exceeds the Merchandise Inventory Estimated Payment, Buyer shall pay the
difference to Seller. In the event the Merchandise Inventory Estimated Payment
exceeds the Merchandise Inventory Price, Seller shall refund the difference to
Buyer. Any disputes regarding the amount of the Merchandise Inventory Price
shall be resolved by Buyer and Seller in accordance Section 13.18, with the
prevailing party in any lawsuit brought to resolve such dispute being entitled
to recover litigation expense and interest as provided in Section 13.17 and
Section 13.19.
          3.2.4 Food Supplies Inventory.
               (a) Buyer and Seller have agreed that the purchase price of the
Food Supplies Inventory shall be the sum of Two Hundred Forty-Eight Thousand Two
Hundred Seventy Seven and No/100 US Dollars (US $248,277) (the “Food Supplies
Inventory Price”). At Closing, Buyer shall pay Seller the Food Supplies
Inventory Price. Seller shall remove all damaged and out-of-date Food Supplies
from the Properties prior to Closing.
               (b) The Food Supplies Inventory Price has been agreed upon based
on the assumption that, at the Transfer Time, the aggregate value of the Food
Supplies Inventory at the Convenience Stores will be at or above the average
aggregate value of the Food Supplies maintained at the Convenience Stores during
the six (6) month period which ended December 31, 2006 (the “Average Food
Supplies Value”). Seller represents and warrants to Buyer that the Average Food
Supplies Value for the Convenience Stores is accurately set forth on
Schedule 3.2.4, and Seller agrees that it will cause the aggregate Food Supplies
Inventory as of the Transfer Time to have a value equal to or in excess of the
aggregate Average Food Supplies Value for the Convenience Stores.
               (c) For purposes of this Section 3.2.4, the value of the Food
Supplies Inventory shall be the amount Seller paid the applicable suppliers to
purchase the Food Supplies Inventory that is located in the Convenience Stores
as of the Transfer Time. At Closing, Seller shall provide Buyer with a certified
copy of Seller’s inventory records for each Convenience Store setting forth the
Food Supplies Inventory at such Convenience Store and the amount Seller paid for
the same. In addition, Seller shall furnish Buyer with true, accurate and
complete copies of the delivery records, invoices, receipts and other supporting
documents necessary to confirm the amount paid by Seller for the Food Supplies
Inventory, upon request.
               (d) Seller shall maintain the Food Supplies at each Convenience
Store in its usual and customary course of business through the Transfer Time,
including, but not limited to, its usual and customary practice with regard to
discarding aged food ingredients.
               (e) At the time of taking the physical inventory of the
Merchandise Supplies at each Convenience Store pursuant to Section 3.2.3(c),
Buyer shall have the right to cause to be conducted a physical inventory of the
Food Supplies Inventory at the Convenience Stores. If Buyer elects to cause any
Food Supplies Inventory to be inventoried, the Food Supplies Inventory at all of
the Convenience Stores shall be inventoried. In the event the Buyer elects to
conduct a physical inventory of the Food Supplies at the Convenience Stores and
in the event the value of the aggregate Food Supplies Inventory at the
Convenience Stores is less than or greater than the aggregate Average Food
Supplies Value for the Convenience Store, any discrepancy shall be resolved by
Buyer and Seller, with Seller

-4-



--------------------------------------------------------------------------------



 



paying Buyer (or Buyer receiving a credit against the amount it owes Seller
hereunder) or Buyer paying to Seller, as applicable, an amount equal to the
difference in the aggregate value of the Food Supplies Inventory and the
aggregate Average Food Supplies Value for the Convenience Stores.
          3.2.5 Inventory. Seller shall supply its own personnel to oversee the
physical inventory of the Convenience Stores required under this Section 3.2. In
addition to its own personnel, Buyer may retain an audit company to assist with
such physical inventory of the Convenience Stores. Prior to Closing, Buyer and
Seller shall develop a plan for conducting the physical inventory of the
Convenience Stores required under this Section 3.2.5, including, but not limited
to, the order in which Convenience Stores will be inventoried. At Closing, Buyer
and Seller shall each pay one-half (1/2) of the fee charged by any audit company
retained by Buyer to assist with such physical inventory of the Convenience
Stores.
          3.2.6 Reconciliation. For a period of thirty (30) days after the
Closing, Buyer shall have the right to audit Seller’s books and records for the
Assets, including, but not limited to, the Fuel Supplies Inventory, the
Merchandise Inventory and the Food Supplies Inventory. Seller agrees to make
such books and records available for Buyer’s review at the Seller’s offices in
Dalton, Georgia. If Buyer elects to conduct such an audit, a true and correct
copy of the results of such audit shall be delivered to Seller. In the event any
audit by Buyer of such books and records reveals that Seller has overcharged or
undercharged Buyer for the Fuel Inventory, the Merchandise Inventory or the Food
Supplies Inventory, then in that event, as applicable, Seller shall pay Buyer
the amount of the overcharge, or Buyer shall pay to Seller the amount of any
undercharge, and in either event, such payment shall be due and payable upon
demand.
     3.3 Cash & Receipts. Seller shall cause cash in the amounts specified on
Schedule 3.3 (collectively, the “Change Fund”) to be left at each Convenience
Store at the Transfer Time, which amount shall become the property of Buyer.
Buyer shall pay Seller for the Change Fund for each Convenience Store at
Closing. Except for the Change Fund, Seller shall be entitled to retain all cash
(whether in safes, ATMs or cash registers), revenue and receipts related to the
operation of the Convenience Stores that belongs to Seller and is allocable to
periods prior to the Transfer Time, including, but not limited to, credit card
receipts, fuel card receipts, and fleet sales. Buyer shall be entitled to all
income, revenue and receipts generated by the operation of the Convenience
Stores from and after the Transfer Time, including, but not limited to, credit
card receipts, fuel card receipts, and fleet sales.
     3.4 Lottery Tickets. As of the Transfer Time, all Lottery Tickets placed in
the Convenience Stores by Seller shall be removed from the Convenience Stores by
Seller.
     3.5 Payments. All amounts that the parties owe to each other under the
terms of this Article shall be paid, in immediately available funds, by wire
transfer to the account specified by the payee, in writing, and Buyer and Seller
shall coordinate to make sure each has all wiring information required for it to
timely pay such amounts.
ARTICLE IV
INSPECTION AND APPROVALS
     4.1 Entry and Inspection. Buyer and its agents, employees, contractors and
representatives shall have the right to (i) enter upon the Properties and access
the Personal Property, and (ii) examine and copy the books and records related
to the Convenience Stores and the Assets in Seller’s possession or control.
Seller shall make such books and records available to Buyer at Seller’s office
in Dalton, Georgia.

-5-



--------------------------------------------------------------------------------



 



Prior to Closing, Buyer agrees to conduct its activities on the Properties in a
manner that does not unreasonably interfere with the operation of the
Convenience Stores. In the event this Agreement is terminated, Buyer shall
repair any material damage to the Properties or Personal Property resulting from
Buyer’s activities, which obligation shall survive the termination of this
Agreement. Except to the extent caused by Seller or any of its agents,
employees, contractors or representatives, Buyer shall indemnify, defend and
hold harmless Seller from and against all Liabilities arising or resulting from
any activities on the Properties by Buyer or its employees, agents or
contractors pursuant to this Section 4.1 prior to Closing.
     4.2 Title & Survey. Buyer has obtained (i) Pro Forma Title Policies for
ALTA Extended Coverage Owner’s Title Insurance Policies (Form 1992) setting
forth the status of title to the Properties, copies of which have been delivered
to Seller’s counsel, except Buyer has ordered but not yet received Pro Forma
Title Policies for Convenience Stores 120 and 410 (all of the Pro Forma Title
Policies for the Properties being collectively referred to as the “Pro Forma
Title Policies”), and (ii) surveys of the Properties (collectively, the
“Surveys”). Seller shall cause all of the Title Requirements to be satisfied
prior to the Scheduled Closing Date in a manner which does not result in any
additional exceptions or exclusions being added to the Pro Forma Title Policies
or the Title Policies. Nothing herein shall be deemed to limit Seller’s
obligation to release Liens and comply with the other terms of this Agreement.
     4.3 Hart-Scott. Within ten (10) Business Days after the execution of this
Agreement, Seller and Buyer shall each file all notification reports required
under the HSR Act in connection with the transaction contemplated by this
Agreement. Seller and Buyer agree to (i) cooperate with each other in attempting
to secure the early termination of any waiting periods imposed on the
transaction contemplated by this Agreement under the HSR Act, and (ii) use their
best efforts to supply the Federal Trade Commission and the Department of
Justice with any additional requested information or documentary materials in
connection with the parties efforts to obtain the early termination of any
waiting periods imposed on the transaction contemplated by this Agreement by the
HSR Act or any clearances of the transaction contemplated by this Agreement
required under the HSR Act, as expeditiously as possible. Buyer shall pay all
filing fees due any governmental authority in connection with any filings that
Buyer and Seller are required to make under the HSR Act in connection with the
transaction contemplated by this Agreement. If any waiting period imposed on the
consummation of the transaction contemplated by this Agreement under the HSR Act
has not terminated or expired as of the date that is ten (10) Business Days
prior to the Scheduled Closing Date, the Closing shall be postponed until ten
(10) Business Days after such waiting period has terminated or expired. If any
such waiting period has not been terminated or has not expired by the date which
is one hundred twenty (120) days after the Execution Date, then either Buyer or
Seller may terminate this Agreement at any time thereafter, by giving written
notice to the other party, in which case the Earnest Money shall be refunded to
Buyer.
ARTICLE V
COVENANTS
     5.1 Management.
          (a) Prior to Closing, Seller shall: (i) operate the Convenience Stores
in the usual and customary course of business and in compliance with Applicable
Laws, including, but not limited to, Environmental Laws, (ii) maintain usual and
customary inventories of fuel, merchandise and supplies at each of the
Convenience Stores, (iii) not encumber the Assets or enter into, amend, modify,
supplement or extend any agreement affecting the Assets or Convenience Stores,
except for agreements expressly authorized under the other sections of this
Agreement, and (iv) not make any alterations, additions,

-6-



--------------------------------------------------------------------------------



 



changes or modifications to any of the Assets, except for repairs, maintenance
and replacements required hereunder or carried out in the normal course of
Seller’s operation of the Convenience Stores. Seller agrees that the retail
price of the merchandise sold at the Convenience Stores between the Execution
Date and the Closing will not exceed the amounts charged by Seller for items of
the same type on the Execution Date, as set forth in the Price Book, except:
(i) the foregoing shall not apply to motor vehicle fuels; and (ii) Seller may
increase the retail price of any item or category of merchandise sold at the
Convenience Stores if the price the distributor charges Seller for such item or
items within the category is increased after the Execution Date, but such
increase shall not exceed the amount required to maintain the profit margin
Seller had on such item or category of items as of the Execution Date. If Seller
elects to increase the price of any category of merchandise, such increase shall
only be the amount necessary to maintain Seller’s overall profit margin on such
category, i.e. the cost increase shall be spread across the entire category with
the effect that the percentage increase in the price of the items in the
category will be less than the percentage increase that would have been required
to maintain Seller’s profit margin on only the items whose cost increased.
Seller shall furnish Buyer with an updated copy of the Price Book, which
includes all increases in the price of the merchandise (excluding fuel) being
sold at the Convenience Stores after the Execution Date.
          (b) As of the Transfer Time, Seller shall deliver the Properties and
the Personal Property to Buyer: (i) in good working order; (ii) in a good
condition, but subject to normal wear and tear; and (iii) suitable for the
operation of the Convenience Stores, as presently operated. All maintenance,
repairs and replacements required to keep the Properties and Personal Property
in good working order and condition prior to Closing shall be performed by
Seller at its sole cost and expense.
     5.2 Agreements.
          5.2.1 Compliance. Seller shall comply with the terms of the Leases and
the Operating Agreements through the Closing, and Seller shall use its best
efforts to enforce the terms thereof. Seller shall immediately notify Buyer, in
writing, if there is an allegation that Seller has defaulted under any of the
Leases or the Surviving Operating Agreements or if Seller determines that any
other party has defaulted under the Leases or the Surviving Operating
Agreements.
          5.2.2 Termination & Amendment. If an Operating Agreement is designated
as “Terminate” on Schedule 14.05, Seller shall either terminate the Operating
Agreement or modify the Operating Agreement so that it does not apply to or
encumber the Convenience Stores after Closing. Seller acknowledges and agrees
that Buyer will not have any obligations or liabilities under the Operating
Agreements designated as “Terminate” on Schedule 14.05. Except as otherwise
expressly requested by Buyer, in writing, or required hereunder, Seller shall
not amend, modify, terminate, extend or waive any of the provisions of the
Leases or the Surviving Operating Agreements.
          5.2.3 Affiliate Leases. If any person or entity forming a part of the
Seller leases any of the Fee Properties to another person or entity forming a
part of the Seller or its Affiliates, such lease shall be terminated at or prior
to Closing, in a manner reasonably acceptable to Buyer, and such lease shall not
constitute a Permitted Encumbrance or one of the “Leases.”
          5.2.4 Required Agreements. Seller shall use its best efforts to
obtain: (i) the Required Agreements within thirty (30) days after the Execution
Date; and (ii) all consents required for Seller to assign the Surviving
Operating Agreements to Buyer at Closing. If Seller does not receive any consent
required for Seller to validly assign any of the Surviving Operating Agreements
to Buyer at least five (5) Business Days prior to the Scheduled Closing Date,
then Seller shall immediately notify Buyer of such

-7-



--------------------------------------------------------------------------------



 



fact, in writing, and Buyer may require that Seller terminate the agreement, in
which case the same shall not be one of the Surviving Operating Agreements.
          5.2.5 Additional Operating Agreements. Within five (5) Business Days
after the Effective Date, Seller shall furnish Buyer and its counsel identified
in Article XII with a true, correct and complete copy of each of the Additional
Operating Agreements. Within five (5) Business Days after its receipt of any
Additional Operating Agreement, Buyer shall notify Seller, in writing, of
whether or not Buyer desires to have such Additional Operating Agreement
assigned to it at Closing. Subject to the provisions of Section 5.2.4, if Buyer
elects to have any Additional Operating Agreement assigned to it at Closing,
such Additional Operating Agreement shall be a Surviving Operating Agreement. If
Buyer elects not to have any Additional Operating Agreement assigned to it at
Closing, Seller shall, at its sole cost and expense, either terminate such
Additional Operating Agreement prior to Closing or Seller shall cause such
Additional Operating Agreement to be modified prior to Closing so that it no
longer applies to or encumbers the Convenience Stores.
     5.3 Permits. Seller shall comply with the terms of all Permits and maintain
the same in good standing until the Closing. All fees and other charges due in
connection with the Permits shall be paid by Seller, in full, through the
Closing. Seller agrees that Buyer may freely contact governmental officials to
determine the steps required to assign the Permits or obtain replacements of the
Permits in Buyer’s name. To the extent any Permits cannot be validly transferred
to Buyer at Closing pursuant to Section 7.2.2(e) or by operation of law, Buyer
shall endeavor, in good faith, to cause such Permits to be re-issued in Buyer’s
name at or prior to Closing and Seller shall cooperate with, assist and join in
Buyer’s efforts to cause such Permits to be re-issued in Buyer’s name. If any
Permits held by Seller (or its designee) that are required for the sale of
Alcoholic Beverages at the Convenience Stores (“Alcohol Sales Permits”) cannot
be reissued to Buyer until after the Convenience Stores have been transferred to
Buyer, then (i) Seller shall cooperate with, assist, and join in Buyer’s efforts
to cause such Alcohol Sales Permits to be re-issued in Buyer’s (or its
designee’s) name after Closing and (ii) Seller and Buyer shall enter into an
“Alcohol Sales Management Agreement” pursuant Section 7.2.2(f) at Closing. If
Buyer desires to have Seller appear at any public hearings or other governmental
meetings related to the transfer or re-issuance of any Permit to Buyer, Buyer
shall give Seller reasonable notice of the time and place of any hearing or
meeting.
     5.4 Environmental. The respective rights and obligations of the parties
with respect to environmental matters shall be governed by the “Fuel
Contamination” provisions of this Agreement insofar as Fuel Contamination is
concerned and by the “Hazardous Materials” provisions of this Agreement insofar
as environmental contamination other than Fuel Contamination is concerned.
          5.4.1 Fuel Contamination. Seller makes the following disclosures to
Buyer: (i) the Properties identified on Schedule 5.4.1-A (the “Third Party
Remediation Properties”) are contaminated by Fuel Contamination and are
currently being Remediated by the Third Party Remediators; (ii) the Properties
identified on Schedule 5.4.1-B (the “Seller Remediation Properties”) are
contaminated by Fuel Contamination and are currently being Remediated by Seller;
(iii) the Properties identified on Schedule 5.4.1-C (the “Post-Remediation
Properties”) have previously been contaminated by Fuel Contamination (the “Post
Remediation Fuel Contamination”) and have previously been Remediated to the
extent required by Environmental Laws; and (iv) the Post-Remediation Properties
may continue to be contaminated by amounts of Fuel Contamination, however, if
so, to the best of Seller’s knowledge, the level of such Fuel Contamination does
not currently require any Remediation under Environmental Laws. The Third Party
Remediation Properties, the Seller Remediation Properties and the
Post-Remediation Properties are collective referred to as the “Remediation
Properties.” At the Closing, all rights of the

-8-



--------------------------------------------------------------------------------



 



Seller under the Third Party Remediation Agreements will be assigned to the
Buyer pursuant to Section 7.2.2(d).
          5.4.2 Seller’s Environmental Representations and Warranties. Seller
represents and warrants to Buyer, as of the Execution Date and the Closing,
that:
               (a) Fuel Contamination. (i) Seller has furnished Buyer with (or
made available to Buyer for inspection and copying) true, accurate and complete
copies of all correspondence, environmental assessments, test results,
remediation plans and other materials related to Fuel Contamination on the
Remediation Properties that is in Seller’s possession or control; (ii) to the
best of Seller’s knowledge, such correspondence, environmental assessments, test
results, remediation plans and other materials accurately reflect the scope and
status of the Fuel Contamination on the Remediation Properties; (iii) to the
best of Seller’s knowledge, the conditions giving rise to the Fuel Contamination
on the Remediation Properties have been resolved and are no longer resulting in
the release of Fuel Contamination on the Properties; (iv) to the best of
Seller’s knowledge, the Post-Remediation Fuel Contamination has been Remediated
to the extent required under Environmental Laws; and (v) Seller has delivered to
Buyer copies of letters or other notices from the governmental authorities
charged with overseeing the Remediation of the Post-Remediation Fuel
Contamination stating that no further action is required in connection
therewith;
               (b) Remediation Agreements. (i) Seller has furnished Buyer with a
true, accurate and complete copy of the Seller Remediation Agreements and the
Third Party Remediation Agreements; (ii) the Seller Remediation Agreements and
the Third Party Remediation Agreements are in full force and effect; (iii) the
Seller Remediation Agreements and the Third Party Remediation Agreements have
not been amended, modified or terminated; (iv) to the best of Seller’s
knowledge, none of the parties to the Seller Remediation Agreements or the Third
Party Remediation Agreements is in default thereunder and no matter exists that
with the giving of notice, the passage of time or both would constitute such a
default; (v) Seller’s Remediation Summary is true, accurate and complete; (vi)
except for unpaid invoices that Seller is not currently obligated to pay in the
ordinary course of paying its accounts payable (which amounts Seller shall pay
when due), there are no unpaid amounts owed by Seller under the Seller
Remediation Agreements; and (vii) the Seller Remediation Agreements are with
parties who have received approval to perform the required work in accordance
with Environmental Laws;
               (c) UST Systems. (i) the UST Systems are the only tanks used to
store motor vehicle fuels or other Hazardous Materials located on the
Properties, (ii) a true, accurate and complete description of all underground
storage tanks located on the Properties is set forth on Schedule 5.4.2,
(iii) all other tanks used to store motor vehicle fuels on the Properties have
been lawfully removed, (iv) Seller has submitted all registrations and has
complied with and is currently in compliance with all Environmental Laws
necessary to establish eligibility for, reimbursement from, funding under, or
otherwise participate in and benefit from one of the UST Funds, (v) all
governmental fees and charges due in connection with the ownership and operation
of the UST Systems have been paid in full, and (vi) the UST Systems comply and
have been operated in compliance with all Environmental Laws and other
Applicable Laws, including, but not limited to:
          (A) all required testing procedures;
          (B) all leak detection and monitoring requirements;
          (C) all Applicable Laws requiring the upgrading of the UST Systems;

-9-



--------------------------------------------------------------------------------



 



          (D) all requirements under SARA Title III and its state counterparts;
          (E) the terms of all Permits, including, without limitation, NPDES or
other discharge permits; and
          (F) all Applicable Laws related to air pollution, including, but not
limited to, Stage I and Stage II requirements.
          All of the foregoing are referred to herein as the “Seller UST System
Registration Representations”.
          5.4.3 Seller’s Fuel Contamination Liability and Indemnity. Seller
shall indemnify, defend and hold harmless Buyer for, from and against any
Liabilities other than Environmental Third Party Liabilities (including, but not
limited to, Remediation Costs) that may at any time be imposed upon, incurred by
or asserted or awarded against Buyer as a result of:
               (a) The existence, as of the Closing, of Fuel Contamination on,
at or under the Properties or released from the Properties, other than the
Remediation Property Fuel Contamination;
               (b) Any material false statement of Seller in paragraphs 5.4.2(a)
or 5.4.2(b);
               (c) The breach of or failure of the Seller to have performed any
of the Seller’s UST System Registration Representations; and
               (d) Any and all Liabilities arising out of, with respect to or in
connection with the matters that are the subject matter of the litigation filed
in the Chancery Court for Hamilton County, Tennessee, bearing Docket
No. 00-0848, styled as follows: Tammy Development Company v. Calfee Company of
Dalton, Inc. d/b/a Favorite Markets; Charles R. Megahee; AC Stores, L.P.;
Conoco, Inc.; ConocoPhillips Company; ConocoPhillips Services, Inc.; and
ConocoPhillips Specialty Products, Inc.
          5.4.4 Buyer’s Fuel Contamination Liability and Indemnity.
               (a) Buyer shall indemnify, defend and hold harmless Seller for,
from and against any Liabilities other than Environmental Third Party
Liabilities (including, but not limited to, Remediation Costs) that may at any
time be imposed upon, incurred by or asserted or awarded against Seller as a
result of:
                         (i) The existence of Remediation Property Fuel
Contamination on, at or under the Remediation Properties;
                         (ii) The contamination of any Properties by Fuel
Contamination that occurs after the Closing; or
                         (iii) Subject to subsection (b) of this Section 5.4.4,
Buyer’s failure to (x) submit all registrations and comply with all
Environmental Laws necessary to establish eligibility for, reimbursement from,
funding under, or otherwise participate in and benefit from one of the UST
Funds, (y) pay in full all governmental fees and charges due in connection with
the ownership and operation of the UST Systems, and (z) cause the UST Systems to
comply with and to be operated in compliance with

-10-



--------------------------------------------------------------------------------



 



all Environmental Laws and other Applicable Laws (“Buyer UST System Registration
Requirements”), including, but not limited to:
             (A) all required testing procedures;
             (B) all leak detection and monitoring requirements;
             (C) all Applicable Laws requiring the upgrading of the UST Systems;
             (D) all requirements under SARA Title III and its state
counterparts;
             (E) the terms of all Permits, including, without limitation, NPDES
or other discharge permits; and
             (F) all Applicable Laws related to air pollution, including, but
not limited to, Stage I and Stage II requirements.
               (b) Notwithstanding anything to the contrary contained in
subsection (a), Buyer may elect to end its participation in and benefit from any
or all of the UST Funds, provided that:
                         (i) Buyer obtains and maintains for the remainder of
the Survival Period a policy of insurance (“Environmental Insurance Policy”) for
the Remediation of Fuel Contamination as may be required under applicable
Environmental Laws;
                         (ii) For the remainder of the Survival Period, Buyer
shall provide Seller with an Accord form or other reasonable evidence of such
Environmental Insurance Policy, which names Seller as an additional insured
under such Environmental Insurance Policy for claims relating to the Properties;
                         (iii) Buyer delivers to Seller a written release of
Seller’s obligations with respect to Fuel Contamination under this Section 5.4
(the “Fuel Contamination Release”); it being agreed, however, that the Fuel
Contamination Release shall not release Seller from its obligations for
Hazardous Materials Contamination as provided under Section 5.4.9; and
                         (iv) Except for Buyer’s indemnity obligations under
Section 5.4.4(a)(iii)(z) and Buyer’s obligation to maintain the Environmental
Insurance Policy for the remainder of the Survival Period, Buyer’s indemnity
obligations under this Section 5.4.4 shall cease and terminate upon delivery of
the Environmental Insurance Policy and the Fuel Contamination Release to Seller.
          5.4.5 Environmental Third Party Liabilities. Seller shall be
responsible for Environmental Third Party Liabilities as a result of the
existence of Fuel Contamination on, at or under the Properties prior to Closing,
and Buyer shall be responsible for Environmental Third Party Liabilities as a
result of the release of Fuel Contamination on, at or under the Properties after
Closing.
          5.4.6 Standard for Remediation of Fuel Contamination. Buyer shall have
the right to perform any Remediation of the Properties, and to the extent that
Seller has responsibility hereunder for the cost thereof, Seller shall promptly
reimburse Buyer for such costs and expenses, within ten (10) Business Days of
its receipt of an invoice therefor, accompanied by reasonable documentation or
other evidence of the amounts incurred. Any obligation to perform Remediation of
Fuel Contamination hereunder or to pay the cost thereof shall be limited to the
extent (and only to the extent) validly required

-11-



--------------------------------------------------------------------------------



 



under Environmental Laws by the governmental authority charged with
administering the same in the areas where the Property being remediated is
located; provided, however, Buyer shall have the right to negotiate and contest
such requirements and, so long as Buyer is acting in good faith and with
reasonable diligence, Buyer may refrain from complying with such requirements
until a final and unappealable court order has been entered enforcing the same.
          5.4.7 Third Party Fuel Contamination. In performing Remediation of the
Third Party Remediation Properties, Buyer shall have the right to enforce the
obligations of Third Party Remediators to remediate Fuel Contamination on the
Third Party Remediation Properties.
          5.4.8 UST Funds. All compensation and other financial assistance
available under the UST Funds and other governmental programs as a result of any
Remediation by Buyer or Seller shall be used to reimburse either Buyer or
Seller, as applicable, for the costs of Remediation incurred by them in
performing Remediation of the Properties, and each party shall, upon request
from the other, cooperate and assist with efforts to obtain such compensation
and assistance.
          5.4.9 Seller’s Hazardous Materials Liability and Indemnity. Except for
the Hazardous Materials Contamination that has been disclosed on Schedule 5.4.9,
with respect to Hazardous Materials Contamination on the Properties that exist
on, at or under the Properties as of the Closing, Seller agrees to indemnify,
defend and hold harmless Buyer for, from and against any and all Liabilities
(including, but not limited to, Remediation Costs) that may at any time be
imposed upon, incurred by or asserted or awarded against Buyer as a result of:
               (i) Any Hazardous Materials present on, at or under the
Properties as of the Closing or released on, at or from the Properties prior to
the Closing; or
               (ii) Any violation by, or claim of violation by, Seller or any of
its Affiliates, employees, agents, invitees, tenants, contractors or
representatives of Environmental Laws.
          5.4.10 Buyer’s Hazardous Materials Liability and Indemnity. Buyer
agrees to indemnify, defend and hold harmless Seller for, from and against any
and all Liabilities (including, but not limited to, Remediation Costs) that may
at any time be imposed upon, incurred by or asserted or awarded against Seller
as a result of the presence of any Hazardous Materials released on the
Properties by Buyer after Closing or discharged from the Properties by Buyer
after Closing.
          5.4.11 Special Survival Period. The provisions of this Section 5.4
shall survive the Closing for a period of three (3) years (the “Survival
Period”), except there shall be no limitation on the survival period of Seller’s
indemnification obligation hereunder with respect to matters known to Seller but
not disclosed to Buyer as of the Closing.
     5.5 Employees and Benefits.
          5.5.1 Employees. Buyer agrees to offer employment to the Store
Employees who are actively employed by Seller immediately prior to Closing,
satisfy Buyer’s hiring requirements and are capable (in Buyer’s judgment) of
performing the essential functions of the job (with or without any reasonable
accommodation as may be required by Applicable Laws). Prior to Closing, Buyer
may, at its option, (i) interview the Store Employees, and (ii) obtain
employment applications, conduct background checks and perform drug testing with
respect to the Store Employees. Immediately following the Execution Date, Seller
shall coordinate with Buyer’s Human Resources Department and afford Buyer a
reasonable opportunity to provide the Store Employees with information regarding
potential employment

-12-



--------------------------------------------------------------------------------



 



opportunities with Buyer. Seller shall permit Buyer to meet with the Store
Employees, at the Properties where they are employed or such other location as
Buyer may select. Seller agrees that (i) it will not grant any increase in the
base compensation of or make any other material change in the terms of
employment of any of the Store Employees, except to the extent necessary to
comply with Applicable Laws, and (ii) it will provide the Store Employees with
notice of all benefits, if any, that are owed and/or accrued prior to Closing.
Seller agrees to furnish Buyer with a copy of the notices described in
subparagraph (ii), upon demand. Upon request, Seller shall, from time to time,
furnish Buyer with, or make available to Buyer for inspection and copying, a
written list setting forth the name, job duties and compensation of each of the
Store Employees. Seller shall furnish Buyer with, or make available to Buyer for
inspection and copying, copies of the personnel records (excluding any separate
medical files) of the Store Employees within five (5) Business Days after Buyer
requests the same, in writing. Seller shall pay, in full, all wages, salaries,
benefits and compensation that are or may be due and payable to the Store
Employees prior to and through the Transfer Time.
          5.5.2 Employment Plans. Seller acknowledges and agrees that Buyer is
not assuming any employment policies, programs, procedures, practices or
agreements or any employee benefit plans (as defined in Section 3(3) of ERISA or
otherwise), compensation policies or plans of Seller (or its Affiliates), or any
obligations or liabilities associated therewith. Without limiting the generality
of the foregoing, on or before the Closing, Seller shall cash out and pay any
accrued, credited, owed and unpaid bonuses, vacation, “comp-time,” or sick leave
obligations, if any, that may be required to be paid to the Store Employees by
Seller. Seller shall furnish Buyer with copies of any plans, policies, programs,
procedures, practices or other agreements relating to benefits provided to the
Store Employees within five (5) Business Days after Buyer requests the same, in
writing.
          5.5.3 Family and Medical Leave. Seller is solely responsible for
providing and shall provide any and all notices, election forms, continued
employment and related benefit plan participation that may become due or be
required with respect to any of the Store Employees under the FMLA and any
similar state law with respect to any leave commencing prior to the Closing
while the employee was employed by Seller. It is expressly understood by the
parties that Buyer shall not be a successor in interest with respect to Seller’s
obligations under the FMLA or any similar state law.
          5.5.4 COBRA. Seller is solely responsible for providing and shall
provide any and all notices, election forms and continuation coverage that may
become due or be required with respect to any of the Store Employees under §
4980B of the Internal Revenue Code (“IRC”), Section 601 et seq. of ERISA or
otherwise on account of a termination of its employment with Seller or on
account of any other qualifying event (as defined in IRC § 4980B or Section 603
of ERISA) which occurred (or relates to continuation coverage that commenced) on
or prior to the Closing while the employee was employed by Seller. It is
expressly understood by the parties that Buyer will not be a successor employer
for COBRA purposes and that Buyer will not be responsible for complying with the
COBRA continuation requirements with respect to the aforementioned events.
          5.5.5 No Third Party Beneficiaries. Nothing expressed or implied in
this Agreement is intended to confer upon the Store Employees any rights or
remedies, including, but not limited to, any rights of employment with Seller or
Buyer for any specified period of time.
     5.6 Warranties. Seller shall comply with the terms of the Warranties and
use reasonable efforts to obtain all consents required to allow the assignment
of the Warranties to Buyer at Closing.

-13-



--------------------------------------------------------------------------------



 



     5.7 Business Taxes. Seller shall be responsible for paying, when due, all
Pre-Closing Business Taxes. To the extent possible, Seller shall pay the
Pre-Closing Business Taxes (except income taxes) prior to Closing and provide
Buyer with reliable evidence of such payment, including, but not limited to, tax
clearance certificates issued no more than ten (10) Business Days prior to
Closing, from (i) the State of Alabama confirming that all sales and use taxes
due as of the date of the letter have been paid in full, (ii) State of Georgia
confirming that all sales and use taxes and employee withholding due taxes as of
the date of the letter have been paid in full, and (iii) the State of Tennessee,
pursuant to T.C.A. §67-6-513 et. seq., confirming that all sales and use taxes
due as of the date of the certificate have been paid in full. In the event any
Pre-Closing Business Taxes are not paid at Closing, Seller shall pay the same,
when due. If a Lien is filed against any of the Assets as a result of Seller’s
failure to pay any Pre-Closing Business Taxes or if any governmental entity
seizes or seeks to seize any of the Assets as a result of Seller’s failure to
pay any Pre-Closing Business Taxes, then Buyer may, in addition to any other
remedies available to it hereunder or at law or in equity, pay the same and take
such other actions as are reasonably necessary to protect its interest in the
Assets, in which event Seller shall reimburse Buyer, upon demand, for all costs
and reasonable attorneys’ fees (without regard to any statutory presumption) it
incurs in connection therewith.
     5.8 Updates. Seller shall immediately notify Buyer, in writing, if Seller
learns or has a suspicion of any of the following: (i) a discharge, release,
spill or escape of Fuel Contamination or Hazardous Materials on, under, at or
about any of the Properties; (ii) a pending or threatened taking of any portion
of the Properties or the Personal Property by condemnation or eminent domain;
(iii) a change in the status of title to the Assets, including, without
limitation, the filing of any Lien; (iv) a pending or contemplated change in the
zoning of the Properties; (v) a default or alleged default under the Leases or
the Operating Agreements; (vi) a violation or alleged violation of Applicable
Laws or the Permitted Encumbrances related to the Convenience Stores or the
Assets; (vii) damage to the Properties or the Personal Property caused by fire
or other casualty; or (viii) any other event or matter that has or may have a
material adverse affect on the operation, physical condition or financial
condition of the Convenience Stores or the Assets.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     6.1 Seller’s Representations & Warranties. As of the Execution Date and the
Closing, Seller represents, warrants and covenants to Buyer that:
          (a) Power & Authority. (i) each entity comprising the Seller is duly
organized, validly existing and in good standing under the laws of the State of
its formation, (ii) Seller has all power and authority necessary for Seller to
enter into and perform its obligations under this Agreement, subject to Seller
obtaining the Required Agreements and all approvals required under the HSR Act,
(iii) this Agreement is enforceable against Seller in accordance with its terms,
(iv) the execution, delivery and performance of this Agreement by Seller does
not conflict with or constitute a breach of any contract, agreement or other
instrument by which Seller is bound, and (v) the execution, delivery and
performance of this Agreement by Seller does not conflict with or result in a
breach of any order, judgment, writ, injunction or decree of any court, arbiter
or governmental authority.
          (b) Bankruptcy. (i) Seller has not filed any voluntary petition in
bankruptcy or sought to reorganize its affairs under the Bankruptcy Code of the
United States or any other federal, state or local law related to bankruptcy,
insolvency or relief for debtors, (ii) Seller has not had an involuntary
petition filed against it under the Bankruptcy Code of the United States or any
other federal, state or local

-14-



--------------------------------------------------------------------------------



 



law related to bankruptcy, insolvency or relief for debtors, and (iii) Seller
has not been adjudicated as bankrupt or insolvent.
          (c) Claims & Actions. Except as otherwise disclosed on
Schedule 6.1(c), there are no pending or, to the best of Seller’s knowledge,
threatened claims, lawsuits, or other legal proceedings that will or could have
a material adverse effect on the Convenience Stores, the Assets or Seller’s
ability to perform its obligations under this Agreement.
          (d) Governmental Proceedings. (i) there are no pending or, to the best
of Seller’s knowledge, threatened governmental actions, proceedings,
investigations or inquiries that could have material adverse effect on the
Convenience Stores, the Assets or Seller’s ability to perform its obligations
under this Agreement, including, but not limited to, condemnation or eminent
domain proceedings, and (ii) no portion of the property used in the operation of
the Convenience Stores has been taken by condemnation or eminent domain during
the preceding twelve (12) months.
          (e) Condition. (i) the Properties and the Personal Property are in
good working order; (ii) the Properties and the Personal Property are in good
condition, normal wear and tear excepted, (ii) to the best of Seller’s
knowledge, the Assets comply in all materials respects with Applicable Laws and
the Permitted Encumbrances, (iii) no portion of the Properties or the Personal
Property has suffered damage caused by fire or other casualty that cost more
than Ten Thousand and No/100 US Dollars (US $10,000.00), in the aggregate, to
repair, (iv) no portion of the Properties has been used as a landfill, junkyard
or dump, (v) except as shown on the Surveys, there are no special flood hazard
areas (as defined by FEMA) or floodways located on the Properties, (vi) none of
the Properties are covered by flood insurance or required to be covered by flood
insurance under Applicable Laws, and (vii) to the best of Seller’s knowledge,
there are no pending or contemplated actions, proceedings, plans or proposals to
alter, re-route or close any road adjacent to the Properties or to close any
curb cut serving the Properties.
          (f) Financial Information. (i) the financial information set forth on
Schedule 6.1(f) is true, accurate and complete in all material respects,
including, but not limited to, financial statements, fuel sales volumes and
pricing, merchandise sales volumes and pricing, profit margins, operating
expenses, and store level EBITDA, (ii) the financial information contained on
Schedule 6.1(f) was prepared in accordance with GAAP, consistently applied,
(iii) the audited financial statements of Seller for Fiscal Years ending
April 30, 2004, 2005 and 2006 contain the information set forth on, and are
consistent, with Schedule 6.1(f) in all respects, and (iv) the separate results
of the business operations of the Convenience Stores set forth on
Schedule 6.1(f), except as to the information presented for the twelve
(12) months ending December 31, 2006, are consistent in all respects with said
audited financial statements. The representations in (ii) of the immediately
preceding sentence are subject to the following qualifications: (x) GAAP
requires that capital lease assets and obligations be included in financial
statements, however, the effects of capital lease assets and obligations have
been excluded by Seller from the financial information in Schedule 6.1(f) and
(y) GAAP requires variable interest entities to be consolidated into the
financial statements of primary beneficiaries, however, Seller has not
consolidated the accounts of variable interest entities in which Seller holds a
variable interest and is the primary beneficiary. Seller represents to Buyer
that the effect of the foregoing departures from GAAP on its financial position,
results of operations and cash flows has not been determined.
          (g) Compliance. (i) the operation of the Convenience Stores, as
presently conducted by Seller, is permitted on the Properties under Applicable
Laws and the Permitted Encumbrances, (ii) to the best of Seller’s knowledge,
there are no pending or threatened changes in Applicable Laws that could
adversely affect Buyer’s ability to operate the Convenience Stores, as presently
conducted by Seller, (iii)

-15-



--------------------------------------------------------------------------------



 



all governmental permits, licenses, consents and registrations required for the
use of the Assets and the operation of the Convenience Stores have been issued
and are in full force and effect, (iv) Seller has furnished Buyer with a true,
accurate and complete copy of all Permits, (v) to the best of Seller’s
knowledge, there are no pending or threatened actions to revoke or suspend any
of the Permits, and (vi) the Permits are the only governmental permits, licenses
consents or registrations necessary for the operation of or related to the
Assets or the Convenience Stores.
          (h) Warranties. (i) Seller has furnished Buyer with a true, accurate
and complete copy of all Warranties in Seller’s possession or control, and
(ii) all conditions to the effectiveness of the Warranties have been satisfied.
          (i) Fee Properties. Seller has a good and marketable fee simple
absolute estate in the Fee Properties, subject only to applicable Permitted
Encumbrances.
          (j) Leased Properties. (i) Seller has furnished Buyer with a true,
accurate and complete copy of the Leases, (ii) the Leases are valid, enforceable
and in full force and effect, (iii) the Leases have not been amended, modified
or supplemented, (iv) Seller has not assigned the Leases, (v) Seller’s right,
title and interest in the Leases is unencumbered; (vi) Seller is not in default
under the Leases and no matter exists which with the giving of notice, the
passage of time or both would constitute such a default, (vii) to the best of
Seller’s knowledge, except as set forth on Schedule 6.1(j), none of the other
parties is in default under the Leases and no matter exists which with the
giving of notice, the passage of time, or both would constitute such a default,
(viii) the Required Agreements related to the Leases are the only consents
required for Seller to validly assign the Leases to Buyer at Closing, and
(ix) none of the Leased Properties are owned by one of Seller’s Affiliates or
any family member of Seller’s Affiliates.
          (k) Possession. Except for Buyer and Persons expressly entitled to use
the Properties under the Surviving Operating Agreements, no Person has a right
to use or occupy any portion of the Properties.
          (l) Operating Agreements. (i) Seller has furnished Buyer with a true,
accurate and complete copy of each of the Operating Agreements, except for the
Additional Operating Agreements, (ii) the Operating Agreements are valid,
enforceable and in full force and effect, (iii) the Operating Agreements have
not been amended, modified or supplemented, (iv) Seller is not in default under
the Operating Agreements and no matter exists which with the giving of notice,
the passage of time or both would constitute such a default, (v) to the best of
Seller’s knowledge, none of the other parties is in default under the Operating
Agreements and no matter exists which with the giving of notice, the passage of
time, or both would constitute such a default, (vi) there are no restrictions
upon Seller’s ability to assign its interest in the Operating Agreements to
Buyer, except restrictions expressly set forth therein, (vii) no party is
entitled to any offsets, credits, adjustments or abatements with respect to the
amounts it owes Seller under the Surviving Operating Agreements, and
(viii) Seller has not entered into any Operating Agreements with Seller’s
Affiliates or any family member of Seller’s Affiliates, except for the Surviving
Operating Agreement with Environs Service Company, which is owned by a family
member of Milton A. Turner.
          (m) Operation. (i) Seller has not increased the retail price of the
merchandise (excluding motor vehicle fuels) sold at the Convenience Stores
during the ninety (90) days preceding the Execution Date, except for price
increases that pass-through increases in the amount Seller is charged for
merchandise that were required to maintain Seller’s overall profit margin,
(ii) Seller’s Pricing Book

-16-



--------------------------------------------------------------------------------



 



accurately sets forth the retail price of the merchandise (excluding motor
vehicle fuels) sold at the Convenience Stores as of the Execution Date,
(iii) Seller has operated the Convenience Stores in their usual and customary
course of business during the preceding ninety (90) days, (iv) Alcoholic
Beverages may be sold at all of the Convenience Stores, except as shown on
Schedule 6.1(m), and (v) to the best of Seller’s knowledge, the Records contain
all material information and records maintained by or on behalf of Seller in
connection with the acquisition, development, construction, improvement,
ownership, occupancy, maintenance, repair, leasing, use or operation of the
Assets and the Convenience Stores during at least the twenty-four (24) months
immediately preceding the Closing.
          (n) No Other Agreements. The Leases, the Surviving Operating
Agreements and the Permitted Encumbrances are the only agreements (oral or
written) related to the Convenience Stores, the Assets or operation thereof.
          (o) No Other Assets. (i) the Properties include all real property used
in connection with the operation of the Convenience Stores owned, leased or
otherwise under the control of Seller or any of their Affiliates, including, but
not limited to, the areas where all access drives and entrances/exits serving
the Convenience Stores are located, (ii) the Properties include all material
areas used in the operation of the Convenience Stores, as presently conducted,
except for publicly dedicated rights-of-way and off-site access drives and
encroachments shown on the Surveys, (iii) except for the Excluded Assets, the
Assets include all personal property (tangible or intangible) owned by Seller
and its Affiliates that is used in connection with the operation of the
Convenience Stores, (iv) except for the Excluded Assets, the Assets include all
personal property located on the Properties, (v) Seller and its Affiliates do
not own or lease (jointly or individually) any real property located within
one-quarter (1/4) mile of any portion of the Properties, except the Option
Properties, (vi) there are no agreements (oral or written) granting Seller or
any of Seller’s Affiliates the right to acquire or lease any real property
located within one-quarter (1/4) mile of any portion of the Properties,
including, but not limited to, rights of first offer and purchase options,
(vii) the Convenience Stores include all convenience stores, fuel supply
outlets, gasoline stations, and other businesses selling motor vehicles fuels,
cigarettes, groceries, beverages and other sundries (or a combination thereof)
owned or operated by Seller or its Affiliates or located on real property owned
or leased by Seller or its Affiliates, except for the locations described on
Schedule 6.1(o).
          (p) Fuel Branding Agreements. (i) Seller has furnished Buyer with a
true, accurate and complete copy of each of the fuel supply and branding
agreements described on Schedule 6.1(p) (the “Fuel Branding Agreements”),
including, but not limited to, all amendments, modifications and supplements
thereto, (ii) Seller has no unfulfilled obligations, present or future, to
remodel, re-image or otherwise upgrade any of the Assets or the Convenience
Stores (including without limitation, the pumps, dispensers, point of sale
systems, and any other component thereof) under the Fuel Branding Agreements,
except for Seller’s obligation under the Fuel Branding Agreements between Seller
and Conoco to bring Convenience Stores 24, 29, 109, 111, 112, 113, 116, 120,
130, 131, 149, 607, 610, 611, 624, 664, 683, and 690 into compliance with
Conoco’s “Oasis” program, (iii) Seller has not received any notice or other
communication from a fuel supplier under the Fuel Branding Agreements (e.g.
Motiva, Marathon or Conoco) or its Affiliates or representatives indicating that
a future remodeling, re-imaging or upgrading of any of Assets or the Convenience
Stores will or may be required in order to continue to sell the supplier’s fuel
at any of Convenience Stores, except for Seller’s obligation under the Fuel
Branding Agreements between Seller and Conoco to bring Convenience Stores 24,
29, 109, 111, 112, 113, 116, 120, 130, 131, 149, 607, 610, 611, 624, 664, 683,
and 690 into compliance with Conoco’s “Oasis” program, (iv) Seller has not added
and shall not add any “retail outlets” to “Exhibit A” under Section 9 of the
“Master Conversion Agreement” Fuel Branding Agreement between Seller and
Marathon; (v) Seller’s total outstanding liability for the repayment of
incentives, contributions to re-imaging and improvement

-17-



--------------------------------------------------------------------------------



 



expenses and other allowances upon the termination of the Fuel Branding
Agreement with ConocoPhillips Company is Six Hundred Ninety Two Thousand and
No/100 US Dollars (US $692,000.00) or less as of January 31, 2007, (vi) Seller’s
total outstanding liability for the repayment of incentives, rebates, re-imaging
contributions, improvement allowances and other amounts upon failure to satisfy
fuel volume purchase requirements or the termination of the Fuel Branding
Agreement with Marathon Oil, Inc. is Nine Hundred Fifty One Thousand and No/100
US Dollars (US $951,000.00) or less as of January 31, 2007, and (vii) Seller’s
total outstanding liability for the repayment of incentives, rebates, re-imaging
contributions, improvement allowances and other amounts upon the termination of
the Fuel Branding Agreement with Motiva Enterprises LLC is Three Million Four
Hundred Thirty One Thousand and No/100 US Dollars (US $ 3,431,000.00) or less as
of January 31, 2007.
          (q) Utilities. (i) the utility systems serving the Properties are
adequate to operate the Convenience Stores, as presently operated, including,
without limitation, water, gas (if applicable), electric, telephone and sanitary
sewer service, (ii) except for the septic systems serving the Properties
identified on Schedule 6.1(q), all utilities being furnished to the Properties
are provided by public utility companies, and (iii) none of the Convenience
Stores has experienced flooding or other material problems caused by storm
water.
          (r) Employees. (i) there is no unfair labor practice charge or
complaint pending or, to the best of Seller’s knowledge, threatened against the
Seller, (ii) Seller is not a party to or otherwise bound by any court or other
governmental judgment, order, writ, injunction or decree relating to its
employees or employment practices, (iii) there are no collective bargaining
agreements applicable to Seller’s employees, (iv) Seller is not a party to any
contract with any labor organization, and (v) no campaigns are being conducted
to solicit authorization from the Seller’s employees to be represented by any
labor organization.
          (s) Benefits. (i) Seller does not have any unpaid liability of any
kind or nature whatsoever arising out of or relating to any “employee pension
benefit plan” or “pension plan” as defined in Section 3(2) of the ERISA, (ii) at
no time has Seller been required to contribute to any “multiemployer plan” as
defined in Section 3(37) of ERISA or “multiple employer plan” as defined in IRC
Section 413(c), incurred any withdrawal liability as provided in Section 4201 of
ERISA, or established, maintained, or contributed to any benefit plan that
provides retiree medical or retiree life insurance coverage, (iii) all “employee
benefit plans,” as defined in Section 3(3) of ERISA, established or maintained
by Seller, if any, comply with the terms of the plan and Applicable Laws,
including, but not limited to, ERISA and the IRC, (iv) there are no pending
denials of benefit claims or unpaid claims under any “employer welfare benefit
plan” or “welfare plan” established or maintained by Seller, (v) Seller does not
maintain or contribute to any “employee benefit plan” as defined in Section 3(3)
of ERISA under which Buyer will incur any liability as a result of the
transactions contemplated in this Agreement, and (vi) Seller has not
established, maintained or participated in a “multiple employer welfare
arrangement” (as defined in Section 3(40) of ERISA).
          (t) Warn Act. Seller’s termination of the Store Employees will not
result in a “plant closing” or “mass layoff” as defined in the Warn Act, so long
as Buyer offers employment to the Store Employees to the extent required under
Section 5.5.1.
          (u) Taxes. (i) Seller has paid all sales, income, gross receipts,
excise, franchise, use, rental, license, privilege, employment, payroll,
transfer, business, occupation, real property, personal property, fuel, tobacco,
Alcoholic beverage and other taxes due in connection with Seller’s ownership or
operation of the Convenience Stores or related to the Assets, to the extent the
same are due and payable,

-18-



--------------------------------------------------------------------------------



 



including, but not limited to, any estimated tax payments that Seller is
required to make under Applicable Laws, (ii) there are no pending contests or
appeals involving the assessed value of any Properties or the Personal Property
for purposes of any tax or the amount of any Real Property Taxes or Personal
Property Taxes, (iii) to the best of Seller’s knowledge, no new assessments
(general or special, public or private) are pending or contemplated against any
of the Properties or the Personal Property, (iv) Seller has furnished Buyer with
a true, accurate and complete copy of all tax bills due in connection with
Seller’s ownership or operation of the Convenience Stores or its ownership of
the Assets during the current tax year and immediately prior tax year,
(v) Seller has timely filed or, if not yet due, Seller will timely file all tax
returns and reports required to be filed by Seller under Applicable Laws in
connection with Seller’s ownership or operation of the Convenience Stores and
ownership of the Assets for periods prior to the Transfer Time, and such tax
returns and reports will be true, correct and complete in all material respects,
(vi) Seller has not received notice of a determination or inquiry by any
governmental authority that there are or may be unpaid taxes owed by Seller with
respect to tax returns or reports filed or taxes due prior to the Closing Date,
(vii) there are no tax liens pending against Seller or any of the Assets, except
the lien for real property taxes and personal property taxes for the current
year which are not yet due and payable, (viii) there are no pending or, to the
best of Seller’s knowledge, threatened tax examinations, investigations,
inquiries, audits, suits, actions, claims or proceedings relating to taxes paid
or owed by Seller, (ix) Seller has collected or will collect all sales, fuel,
tobacco, Alcoholic Beverage, use and other similar taxes required to be
collected prior to the Transfer Time, (x) Seller has furnished properly
completed exemption certificates for all exempt transactions with respect to
such taxes, and Seller will remit such taxes to the proper governmental
authorities prior to the Transfer Time, to the extent possible, and (xii) Seller
has maintained and has in its possession all records, supporting documents and
exemption certificates required under Applicable Laws with respect to the taxes
due or to be collected in connection with Seller’s ownership or operation of the
Convenience Stores or the ownership of the Assets.
          (v) Intangible Property. (i) Seller is the owner of the Intangible
Property, (ii) Seller has the right to assign the Intangible Property to Buyer,
and (iii) to the best of Seller’s knowledge, the Trade Names & Marks do not
infringe on or conflict with the rights or intellectual property of any other
Person.
          (w) Full Disclosure. To the best of Seller’s knowledge, (i) there are
no material inaccuracies or omissions in the information regarding the
Convenience Stores or the Assets that Seller has furnished to Buyer, and
(ii) Seller is not aware of any fact, event or circumstance that could have a
material adverse affect on the Convenience Stores, the Assets or Seller’s
ability to perform its obligations under this Agreement, excluding general
market conditions.
          (x) Internal Controls. Seller has maintained, and will maintain
through Closing, a system of internal controls sufficient to provide reasonable
assurance that Seller’s transactions are executed with management’s
authorization and Seller’s transactions are recorded in a manner sufficient to
allow the preparation of financial statements in accordance with GAAP.
          (y) 1445 Certifications. Seller is not (i) a “foreign person,” as such
term is defined in Section 1445(f)(3) of the Internal Revenue Code of 1954, as
amended, or (ii) a “disregarded entity” as such term is defined in
Section 1.1445-2(b)(2)(iii) of the Code of Federal Regulations.
          (z) Patriot Act. Neither Seller nor any of its Affiliates is a person
or entity with whom U.S. persons are restricted from doing business with under
Applicable Laws, including, without limitation, the regulations of the Office of
Foreign Assets Control (“OFAC”) of the Department of Treasury (e.g. OFAC’s
Specially Designated and Blocked Persons list), Executive Order 13224 or the

-19-



--------------------------------------------------------------------------------



 



United and Strengthening America by Providing Tools Required to Intercept and
Obstruct Terrorism Act of 2001, H.R. 3162, Public Law 107-56 (“USA Patriot
Act”).
          The representations and warranties of Seller set forth in this
Section 6.1 shall survive the Closing for a period of thirty six (36) months,
except there shall be no limitation on the survival period of (i) the
representations and warranties set forth in Sections 6.1(a), 6.1(s), 6.1(t),
6.1(u) and 6.1(z), or (ii) claims arising as a result of Seller’s fraud or
knowing misrepresentation.
     6.2 Buyer’s Representations & Warranties. As of the Execution Date and as
of Closing, Buyer represents, warrants and covenants to Seller as follows:
          (a) Power & Authority. (i) Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
(ii) Buyer has all power and authority necessary for Buyer to enter into and
perform its obligations under this Agreement, subject to the parties obtaining
all approvals required under the HSR Act, (iii) this Agreement is enforceable
against Buyer in accordance with its terms, (iv) the execution, delivery and
performance of this Agreement by Buyer does not conflict with or constitute a
breach of any contract, agreement or other instrument by which Buyer is bound,
and (v) the execution, delivery and performance of this Agreement by Buyer does
not conflict with or result in a breach of any order, judgment, writ, injunction
or decree of any court, arbiter or governmental authority.
          (b) Bankruptcy. (i) Buyer has not filed any voluntary petition in
bankruptcy or sought to reorganize its affairs under the Bankruptcy Code of the
United States or any other federal, state or local law related to bankruptcy,
insolvency or relief for debtors, (ii) Buyer has not had an involuntary petition
filed against it under the Bankruptcy Code of the United States or any other
federal, state or local law related to bankruptcy, insolvency or relief for
debtors, and (iii) Buyer has not been adjudicated as bankrupt or insolvent.
          (c) Claims & Actions. There are no pending or, to Buyer’s actual
knowledge, threatened claims, lawsuits, or other legal proceedings that will or
could have a material adverse effect on Buyer’s ability to perform its
obligations under this Agreement.
          (d) Governmental Proceedings. To Buyer’s actual knowledge, there are
no pending or threatened governmental actions, proceedings or investigations
that could have a material adverse effect on the Buyer’s ability to perform its
obligations under this Agreement.
          (e) Patriot Act. Neither Buyer nor any of its Affiliates is a person
or entity with whom U.S. persons are restricted from doing business with under
Applicable Laws, including, without limitation, the regulations of the OFAC of
the Department of Treasury (e.g. OFAC’s Specially Designated and Blocked Persons
list), Executive Order 13224 or the USA Patriot Act.
          The representations and warranties of Buyer set forth in this
Section 6.2 shall survive for a period of thirty six (36) months except there
shall be no limitation on the survival period of (i) the representations and
warranties set forth in Sections 6.2(a) and 6.2(e), or (ii) claims arising as a
result of Buyer’s fraud or knowing misrepresentation.

-20-



--------------------------------------------------------------------------------



 



ARTICLE VII
CLOSING
     7.1 Conditions to Closing.
          (a) Buyer’s obligation to consummate the transaction contemplated by
this Agreement is contingent upon all of the following conditions (the “Buyer
Closing Conditions”) being satisfied as of the date and time the Closing is
scheduled to take place under Section 7.2:
               (i) Seller not being in default under this Agreement, and all of
the representations and warranties made by Seller in this Agreement being true,
accurate and complete in all material respects;
               (ii) No change affecting any of the Assets or the Convenience
Stores having occurred after the Execution Date that, in Buyer’s reasonable
judgment, will have a Material Adverse Effect;
               (iii) Buyer receiving the Title Policies or Title Company’s
irrevocable and unconditional commitment to issue the Title Policies, in the
form of the Pro Forma Title Policies, insuring good and marketable fee simple or
leasehold title, as applicable, free from Title Defects;
               (iv) no lawsuit, governmental action, or change in Applicable
Laws that is adverse to the Assets or the operation of the Convenience Stores
having been instituted, adopted, filed or threatened;
               (v) Buyer’s receipt of the Required Agreements;
               (vi) Buyer receiving updates to its Phase I environmental
assessments of the Properties that do not reveal any matter that was not
expressly disclosed in the initial Phase I environmental assessments obtained by
Buyer in 2006, which, in Buyer’s reasonable opinion, suggests that further
investigation is reasonable under the circumstances.
               (vii) all of the Permits being validly transferred to Buyer or
re-issued in Buyer’s name; and
               (viii) Buyer or one of its Affiliates entering into or obtaining,
as applicable, the Replacement Jobber Agreements in form and substance
satisfactory to Buyer, in its sole discretion. Buyer is relying on the
representations and warranties set forth in 6.1(p) in negotiating and entering
into the Replacement Jobber Agreements.
          If any of the Buyer Closing Conditions is not satisfied as of the date
and time the Closing is schedule to occur, then Buyer may: (i) terminate this
Agreement by written notice to Seller, in which case the Earnest Money shall be
immediately refunded to Buyer; (ii) postpone the Closing for up to thirty
(30) days in order to allow such Buyer Closing Conditions to be satisfied, in
which case the provisions of this section shall continue to apply; or
(iii) waive such Buyer Closing Conditions and proceed with the Closing. The
Earnest Money shall be immediately refunded to Buyer following the termination
of this Agreement pursuant to this Section 7.1. Nothing herein shall limit the
remedies available to Buyer as a result of Seller’s default under this
Agreement.
          (b) Seller’s obligation to consummate the transaction contemplated by
this Agreement is contingent upon all of the following conditions (the “Seller
Closing Conditions”) being satisfied as of the date and time the Closing is
scheduled to take place under Section 7.2:
               (i) Buyer or its designee entering into the Replacement Jobber
Agreements with Motiva, Conoco/Phillips and Marathon, as applicable.

-21-



--------------------------------------------------------------------------------



 



          If any of the Seller Closing Conditions is not satisfied as of the
date and time the Closing is schedule to occur, then Seller may: (i) terminate
this Agreement by written notice to Buyer, in which case the Earnest Money shall
be immediately refunded to Buyer; (ii) postpone the Closing for up to thirty
(30) days in order to allow such Seller Closing Conditions to be satisfied, in
which case the provisions of this section shall continue to apply; or
(iii) waive such Seller Closing Conditions and proceed with the Closing. The
Earnest Money shall be immediately refunded to Buyer following the termination
of this Agreement pursuant to this Section 7.1. Nothing herein shall limit the
remedies available to Seller as a result of Buyer’s default under this
Agreement.
     7.2 Closing.
          7.2.1 Date, Time and Location. Subject to the other provisions of this
Agreement, including, but not limited to, Section 4.3, the Closing shall take
place at 1:00 p.m. (CST) on the date which is thirty (30) Business Days after
the Execution Date. The Closing shall take places at the offices of Boult,
Cummings, Conners & Berry PLC in Nashville, Tennessee.
          7.2.2 Closing Deliveries.
               (a) Deeds. At Closing, Seller shall execute and deliver:
(i) Statutory Warranty Deeds, in recordable form, conveying good and marketable
fee simple absolute title to each of the Fee Properties located in Alabama,
(ii) Limited Warranty Deeds, in recordable form, conveying good and marketable
fee simple absolute title to each of the Fee Properties located in the State of
Georgia to Buyer, and (iii) Special Warranty Deeds, in recordable form,
conveying good and marketable fee simple absolute title to each of the Fee
Properties located in Tennessee to Buyer. The Fee Properties shall be conveyed
to Buyer subject only to applicable Permitted Encumbrances.
               (b) Assignment of Leases. At Closing, Seller and Buyer shall
enter into an Assignment and Assumption of Leases, in the form attached hereto
as Schedule 7.2.2(b), under which (i) Seller assigns to Buyer the tenant’s
interest in the Leases, and (ii) Buyer assumes the tenant’s obligations under
the Leases to the extent such obligations first arise and relate to periods from
and after the Closing.
               (c) Bill of Sale. At Closing, Seller shall execute and deliver a
Bill of Sale, in the form attached hereto as Schedule 7.2.2(c), conveying good
and merchantable title to the Personal Property, the Fuel Inventory, the Food
Supplies Inventory and the Merchandise Inventory to Buyer.
               (d) Assignment of Surviving Operating Agreements. At Closing,
Seller and Buyer shall enter into an Assignment and Assumption of Surviving
Operating Agreements, in the form attached hereto as Schedule 7.2.2(d), under
which (i) Seller assigns to Buyer all of Seller’s interest in the Surviving
Operating Agreements, and (ii) Buyer assumes Seller’s obligations under the
Surviving Operating Agreements to the extent such obligations first arise and
relate to periods from and after the Closing.
               (e) Assignment of Intangible Property. At Closing, (i) Seller and
Buyer shall enter into an Assignment of Intangible Property, in the form
attached hereto as Schedule 7.2.2(e), under which Seller assigns to the
Intangible Property to Buyer, and (ii) Seller shall execute any other documents
necessary to transfer registration of the Trade Names & Marks to Buyer.
               (f) Alcohol Sales Management Agreement. If any Alcohol Sales
Permits cannot be assigned to Buyer and a replacement for the same has not been
issued to Buyer at Closing,

-22-



--------------------------------------------------------------------------------



 



Seller shall enter into an Alcohol Sales Management Agreement with Buyer in the
form attached hereto as Schedule 7.2.2(f) at Closing.
          (g) Non-Competition Agreement. At Closing, Buyer and Calfee shall
enter into, and Calfee shall cause Milton A. Turner, Joseph F. Turner and Samuel
D. Turner to enter into, a Non-Competition Agreement in the form attached hereto
as Schedule 7.2.2(g).
          (h) Purchase Option/ROFR. At Closing, Buyer and Seller shall enter
into agreements, in the form attached hereto as Schedule 7.2.2(h), granting
Buyer a purchase option and right of first refusal with respect to each of the
Option Properties. Each such agreement shall cover one (1) of the Option
Properties.
          (i) Title Insurance Documents. At Closing, Seller shall: (i) execute
and deliver to Buyer an Owner’s Affidavit in the form attached hereto as
Schedule 7.2.2(i); (ii) furnish Buyer with such resolutions, formation documents
and certificates of good standing/existence as are reasonably required by the
Title Company to establish that this Agreement has been duly authorized by and
is enforceable against Seller; and (iii) take such actions as are required to
cause the Title Company to delete the mechanics’ and materialmen’s exception
from the Title Policies.
          (j) Tax Documents. At Closing, Seller shall furnish Buyer with: (i) an
affidavit, in the form attached as Schedule 7.2.2(j), setting forth the total
sales and use taxes that are or may be owed by Seller under T.C.A. § 67-6-101 et
seq., as amended or any successor statute; (ii) reliable evidence that Seller
has paid all taxes it owes under T.C.A. § 67-4-721 et seq., as amended or any
successor statute, for the most recent taxable year end before the Closing Date;
and (iii) a Real Estate Transfer Tax Declaration in accordance with O.C.G.A.
§48-6-1 et. seq., as amended or any successor statute. At Closing, an amount
equal to any unpaid sales and use taxes owed (or that will be owed) by Seller as
of the Closing shall be deducted from the Purchase Price and paid to the
appropriate governmental authorities. No later than ten (10) Business Days after
Closing, Seller shall file all final tax returns and all notifications or other
filings required under and pay all taxes its owes pursuant to T.C.A. §67-6-101et
seq., T.C.A. §67-4-701 et seq. and T.C.A. § 67-5-101 et seq., as amended or any
successor statutes, and furnish Buyer with copies of such returns, notifications
and filings.
          (k) Georgia Lien Affidavit. At Closing, Seller shall execute and
deliver to Buyer an affidavit in substantially the form attached hereto as
Schedule 7.2.2(k), stating that all Persons involved in the purchase, sale,
leasing or management of the Properties that may have lien rights under O.C.G.A.
§44-14-600 et. seq. have been paid in full.
          (l) Georgia Residency Affidavit. At Closing, (i) Seller shall execute
and deliver to Buyer an affidavit, in substantially the form attached hereto as
Schedule 7.2.2(l), stating the Seller is a resident of Georgia, (ii) Seller
shall furnish Buyer with satisfactory evidence that Buyer is not required to
withhold any amounts pursuant to O.C.G.A. §48-7-128 et. seq., or (iii) Buyer
shall withhold any amount required under O.C.G.A. §48-7-128 et. seq. and Seller
shall satisfy any requirements of said statute that must be satisfied in
connection with the sale of the Properties.
          (m) License Agreement. At Closing, Buyer and Calfee Company of Dalton,
Inc. shall enter into a License Agreement in the form attached hereto as
Schedule 7.2.2(m).
          (n) USTs & Remediation Agreements. At Closing, Seller shall
(i) execute and deliver to Buyer all documents required to validly transfer the
UST Systems to Buyer, (ii) furnish Buyer with all documents requiring the
signature of Seller that must be filed with any governmental

-23-



--------------------------------------------------------------------------------



 



agency in connection with the transfer of the UST Systems to Buyer, and
(iii) furnish Buyer with a written statement setting forth the total outstanding
liabilities of Seller under each of the Seller Remediation Agreements, and
Seller shall pay all accrued but unpaid amounts that Seller owes under the
Seller Remediation Agreements.
               (o) Closing Statement. At the Closing, Seller and Buyer shall
prepare a written statement that sets forth the Purchase Price, the Fuel
Inventory Estimated Payment, the Merchandise Inventory Estimated Payment, the
Change Fund, and all credits to and debits against the Purchase Price provided
for in this Agreement, all amounts being prorated between the parties pursuant
to this Agreement, and all disbursements to be made at the Closing on behalf of
Seller or Buyer.
               (p) Opinion Letter. At Closing, Seller shall furnish Buyer with
an authority and enforceability opinion letter from Kennerly, Montgomery &
Finley, P.C., in form and substance reasonably acceptable to Buyer.
               (q) Non-Surviving Operating Agreements. At Closing, Seller shall
furnish Buyer with written evidence, reasonably satisfactory to Buyer, that
Seller has terminated any Non-Surviving Operating Agreements.
               (r) Updated U.C.C. Report. On the day preceding the Scheduled
Closing Date, Seller shall furnish Buyer with a U.C.C. Report dated no more than
two (2) Business Days prior to the Scheduled Closing Date.
               (s) Other Documents. At Closing, Seller and Buyer shall execute
and deliver such other instruments as are reasonably required to carry out the
purpose and intent of this Agreement, including, but not limited to, IRS §1445
Certificates.
          7.2.3 Possession. At the time of the Closing, Seller shall deliver
possession of the Properties to Buyer, subject only to the Surviving Operating
Agreements and the Permitted Encumbrances. Seller shall cause the Removed
Excluded Assets to be removed from the Property prior to Closing. The Remaining
Excluded Assets shall remain at the Convenience Stores and shall be in working
order and condition as of the Closing, free from damage that Seller is obligated
to repair. Seller shall reimburse Buyer for the reasonable costs of repairing
any material damage to the Properties or the items located thereon, including,
but not limited to, the Personal Property, caused by the removal of the Removed
Excluded Assets.
          7.2.4 Records & Keys. At Closing, Seller shall (i) deliver to Buyer
the originals of the Leases, the Surviving Operating Agreements, and other
Records, and (ii) all keys, codes, passwords, combinations, and administrator
information related to the Assets or the Convenience Stores. Seller may keep
copies of such materials, at Seller’s sole cost and expense.
          7.2.5 Closing Costs. At Closing: (i) Buyer and Seller shall each pay
one-half (1/2) the cost of the Pro Forma Title Policies, the Title Policies and
related title commitments, except Buyer shall be responsible for paying the cost
of any endorsements to the Title Policies requested by Buyer or its lender;
(ii) Buyer shall pay the cost of recording the deeds conveying the Fee
Properties to Buyer; (iii) Seller shall pay all transfer taxes and documentary
stamps due in connection with Seller’s conveyance of the Assets to Buyer, the
cost of recording all instruments releasing Liens; and (iv) Seller shall pay any
amount it owes under Section 3.2.5. Each of the parties hereto shall pay the
fees charged by its attorneys in connection with the transaction contemplated by
this Agreement. Except as otherwise expressly

-24-



--------------------------------------------------------------------------------



 



provided herein, Buyer shall be responsible for all costs and expenses incurred
by Buyer in connection with its inspection of the Assets.
     7.3 Carve Out Stores.
          (a) Subject to the other terms hereof, if there are any Carve Out
Stores, then:
               (i) the Closing shall take place with respect to all of the
Convenience Stores other than the Carve Out Stores;
               (ii) the Carve Out Stores and the portion of the Assets related
to such Carve Out Stores (including, without limitation, the Properties upon
which the Carve Out Stores are located, the Personal Property at such Carve Out
Stores, the Surviving Operating Agreements related to such Carve Out Stores, and
the Merchandise Inventory, Fuel Inventory and Food Supplies Inventory at such
Carve Out Stores) shall not be transferred to Buyer at the Closing;
               (iii) the Store Employees working at such Carve Out Stores shall
remain employees of Seller, unless and until the same are hired by Buyer in
connection with the transfer of the Carve Out Stores to Buyer pursuant to this
Agreement;
               (iv) the Inventory Estimates shall be reduced by Buyer’s and
Seller’s agreed upon good faith estimate of the value of the Merchandise
Inventory, Fuel Inventory and Food Supplies Inventory at such Carve Out Stores;
               (v) the allocations set forth on Schedule 3.1 shall be reduced by
the Carve Out Store Values of the Carve Out Stores, unless and until such Carve
Out Stores are transferred to Buyer pursuant to this Agreement;
               (vi) the parties shall execute an amendment to this Agreement
that modifies the terms, covenants and conditions contained in this Agreement to
the extent necessary to allow the Closing to take place with respect to such
Carve Out Stores on the date that is ten (10) Business days after the Required
Agreements related to the Carve Out Stores are received or waived by Buyer and
the Title Requirements related to the Carve Out Stores are satisfied or waived
by Buyer (by way of example and not limitation, the proration and adjustment
provisions of Article VIII shall be modified to apply to the Carve Out Store as
of the date the Carve Out Store is actually transferred to Buyer);
               (vii) All of the Earnest Money shall be applied against the
Purchase Price at the time of the Closing related to the Assets other than those
described in (ii) of this section; and
               (viii) the Buyer Closing Conditions and Seller Closing Conditions
shall continue to apply with respect to a Carve Out Store until such Carve Out
Store is transferred to Buyer pursuant to this Agreement.
          It is the intention of the parties to allow the Closing to take place
with respect to all of the Assets other than those specified (ii) above, but to
preserve the Buyer’s rights and Seller’s obligations under this Agreement with
respect to such Carve Out Store and related Assets until the Required Agreements
related to the same are obtained and the Title Requirements related to the same
are satisfied.
          (b) The Purchase Price shall be reduced by the Carve Out Store Value
of each Carve Out Store; provided, subject to the prorations and adjustments
provided for herein, Buyer shall pay the

-25-



--------------------------------------------------------------------------------



 



Carve Out Store Value for each Carve Out Store to Seller, as part of the
Purchase Price, at the time such Carve Out Store and the Assets related to such
Carve Out Store are transferred to Buyer pursuant this Agreement.
          (c) With respect to each Carve Out Store, the terms “Closing” and
“Closing Date” as used throughout this Agreement shall be deemed to mean the
date such Carve Out Store and all Assets related to such Carve Out Store are
actually transferred to Buyer in accordance with terms of this Agreement.
          (d) The form of the Non-Competition Agreement executed at the time of
the Closing for all of the Convenience Stores other than the Carve Out Stores
shall be modified from that attached hereto as Schedule 7.2.2(g) to permit
Seller to continue to operate such Convenience Stores until the Carve Out Store
is transferred to Buyer pursuant to this Agreement; provided if this Agreement
is terminated with respect to any Carve Out Store, the Non-Competition Agreement
shall be modified to allow Seller to operate such Carve Out Store for eighteen
(18) months thereafter if such Carve Out Store is located on a Fee Property and
for the greater of eighteen (18) months thereafter or the remainder of the then
current lease term (without extension or renewal thereof) if the Carve Out Store
is located on a Leased Properties.
          (e) In the event Buyer has not received the Required Agreements with
respect to any Carve Out Store or the Title Requirements related to any Carve
Out Store are not satisfied within one hundred twenty (120) days after the
Closing Date with respect to all of the Assets other than those described in
Section 7.3(a)(ii), then Buyer or Seller may, at any time thereafter, terminate
this Agreement with respect to such Carve Out Store by giving written notice to
the other party; provided Seller may not terminate this Agreement if Buyer
agrees to waive the missing Required Agreements and unsatisfied Title
Requirements related to such Carve Out Store. If Buyer desires to waive the
requirement that it receive any Subordination, Non-Disturbance and Attornment
Agreements described in paragraph 1 of Schedule 14.12 (an “SNDA”) from a
particular lender of a particular landlord, then Buyer must waive the
requirement that it receive all unobtained SNDAs required from such lender with
respect to Convenience Stores owned by such landlord. If Buyer desires to waive
the requirement that it receive any waiver of a right of first refusal described
in paragraph 15 of Schedule 14.12 (as “ROFR Waiver) from a particular oil
company, then Buyer must waive the requirement that it receive all unobtained
ROFR Waivers required from that oil company. If this Agreement is terminated
with respect to any Carve Out Store, Seller shall retain such Carve Out Store
(and the Assets related to such Carve Out Store described in Section 7.3(a)(ii))
and Buyer shall retain the Carve Out Store Value of such Carve Out Store.
          (f) If Buyer fails to purchase any Carve Out Store from Seller in
breach of this Agreement and Buyer does not cure such breach within five
(5) Business Days after it receives written notice of the same from Seller, then
Seller may, as its sole and exclusive remedy, terminate this Agreement or
specifically enforce Buyer’s obligation to purchase such Carve Out Store on the
terms set forth herein.
          (g) In the event Buyer has not received the Required Consents,
Estoppels & Waivers with respect to any Carve Out Store by one hundred twenty
(120) days after the Closing Date with respect to all of the Assets other than
those described in Section 7.3(a)(ii), Buyer may, at any time thereafter,
terminate this Agreement and retain the Carve Out Store Value of such Carve Out
Store, by giving written notice to Seller.

-26-



--------------------------------------------------------------------------------



 



     7.4 Existing Liabilities. Except as otherwise expressly provided in this
Agreement, Buyer is not assuming any liability, debt or obligations, known or
unknown, related to the Assets or the Convenience Stores that is attributable to
any period prior to the Closing or related to the Excluded Assets, all of which
shall remain Seller’s responsibility, and Buyer is not waiving any right of
contribution or any other claim of liability or responsibility that it may have
against Seller or any other Person under Applicable Laws.
ARTICLE VIII
PRORATIONS AND ADJUSTMENTS
     8.1 Calculation. All prorations to be made under this section “as of the
Closing Date” shall be made, except as otherwise provided herein, so that Seller
pays the portions of the expenses and receives the portions of the income to be
prorated under this Agreement which are allocable to periods prior to and
including the Closing Date and Buyer shall pay the portions of such expenses and
receive the portions of such income which are allocable to periods on and after
the Closing Date.
     8.2 Taxes. Except for Real Property Taxes that the landlord is obligated to
pay under the Leases, at Closing, (i) Seller shall pay all unpaid Real Property
Taxes and Personal Property Taxes due with respect to years prior to the year of
Closing, and (ii) the Real Property Taxes and Personal Property Taxes for the
year of Closing shall be prorated between Seller and Buyer as of the Closing
Date with Seller being responsible for the cost of such taxes through and
including the Closing Date. To the extent any such Real Property Taxes and
Personal Property Taxes cannot be paid at Closing, Seller shall pay Buyer its
share of the same at Closing and Buyer shall be responsible for the payment of
such Real Property Taxes and Personal Property Taxes to the proper taxing
authority. If the amount of any Real Property Taxes or Personal Property Taxes
to be paid under this section are not known with certainty as of the Closing,
the same shall be estimated based on the best available information, with prompt
adjustment between the parties as soon as the same are finally determined, so
that Seller and Buyer pay only the portion thereof that they are responsible for
under this section.
     8.3 Contract Payables. All Contract Payables shall be prorated between
Seller and Buyer as of the Closing Date. To the extent any Contract Payables
have not been paid as of the Closing, Seller shall pay Buyer its share of the
same, if any, at Closing and Buyer shall be responsible for tendering such
Contract Payables to the proper party.
     8.4 Contract Receivables. All Contract Receivables received by Seller or
Buyer prior to or after the Closing shall be prorated between the parties as of
the Closing Date. At Closing, Seller shall furnish Buyer with a written
certificate setting forth the amount of all unpaid Contract Receivables
allocable to periods prior to Closing, the amount of all Contract Receivables
received by Seller that are allocable to periods from and after the Closing, and
the periods to which the same relate. In the event Buyer is entitled to any
portion of the Contract Receivables that have been paid to Seller as of the
Closing, Seller shall tender the same to Buyer at Closing. After Closing, all
Contract Receivables received by Buyer or Seller pursuant to any Lease or
Surviving Operating Agreement shall be applied first to amounts due under such
Lease or Surviving Operating Agreement for the then current period and then to
reduce delinquent amounts due under such Lease or Surviving Operating Agreement
in inverse order of when they first became due. Seller and Buyer agree to
promptly tender any amounts that it receives that are due the other party under
the provisions of this subsection. Buyer acknowledges and agrees that any
re-imaging incentives paid to Seller under the Fuel Branding Agreements prior to
Closing shall not constitute Contract Receivables and shall be retained in full
by Seller.

-27-



--------------------------------------------------------------------------------



 



     8.5 Utilities. Seller shall pay, when due, all charges for utilities
furnished to the Properties prior to the Closing Date, and Seller shall be
entitled to all refundable deposits posted by Seller in order to obtain utility
service to the Properties. Buyer shall be responsible for making arrangements
for the continuation of such utilities following the Closing; provided if any
such utility service is not transferred to an account in Buyer’s name by the
Closing Date, then the charges for such utility service for the month of Closing
shall be prorated between Buyer and Seller as of the Closing Date with Seller
being responsible for charges of such utilities through and including the
Closing Date. Seller agrees to cooperate with, assist and join in Buyer’s
efforts to establish utility accounts for the Properties in Buyer’s name;
provided, however, in no event shall Seller be required to pay the cost of any
utilities provided to the Properties after the Closing Date and Buyer shall
indemnify, defend and hold harmless Seller from and against any such utility
costs.
     8.6 Security Deposits. At Closing, Seller shall furnish Buyer with a
written certificate setting forth all refundable deposits being held by Seller
under the terms of the Surviving Operating Agreements and Seller shall tender
such deposits to Buyer, together with any interest earned thereon that may have
to refunded; provided, however, Seller shall not be required to deliver to Buyer
any deposits or interest that has been properly forfeited to Seller in
accordance with the terms of the Surviving Operating Agreements.
     8.7 Unknown Amounts. In the event any amount to be prorated between the
parties or credited to either of the parties under the terms of this ARTICLE
VIII is not known with certainty as of the Closing, the parties shall use an
estimate of such amount at the Closing. If more current information is not
available, such estimates shall be based upon the prior operating history of the
Assets and the most recent prior bills. As such estimated amounts become finally
known, Seller and Buyer shall make any payments necessary to cause Seller and
Buyer to pay the amounts it is responsible for under this ARTICLE VIII, but no
more.
ARTICLE IX
INDEMNIFICATION.
     9.1 Seller’s Indemnity. Except to the extent caused by Buyer or any of its
agents, employees, contractors or representatives, Seller shall indemnify,
defend and hold harmless Buyer from and against all Liabilities arising from
claims of third parties that may at any time be imposed upon, incurred by or
asserted or awarded against Buyer as a result of:
          (i) the ownership, operation, or use of the Assets prior to Closing;
          (ii) the operation of the Convenience Stores prior to Closing;
          (iii) any act or omission of Seller related to the Assets or the
Convenience Stores;
          (iv) any personal injury or property damage occurring (or allegedly
occurring) on Properties or caused (or allegedly caused) by the operation of the
Convenience Stores or the Assets prior to Closing;
          (v) any claims against or liabilities of Seller as an employer, plan
sponsor, plan fiduciary or plan administrator and any obligations of Seller
under ERISA or the IRC related to the Assets, Convenience Stores, or the Store
Employees;

-28-



--------------------------------------------------------------------------------



 



          (vi) any claims against or liabilities imposed upon Buyer as a
successor employer of any Store Employees that relate to periods prior to
Closing or arise as a result of Seller’s failure to fulfill its obligation and
liabilities to the Store Employees, including, but not limited to, any
obligations under COBRA or FMLA;
          (vii) Seller’s failure to comply (or alleged failure to comply) with
Applicable Laws relating to the employment of labor at the Convenience Stores,
including, but not limited to, COBRA requirements, reporting obligations,
withholding, wages, hours, equal opportunity, nondiscrimination, occupational
health and safety, employee benefits, severance, Social Security contributions
and employment taxes; or
          (viii) Seller’s failure or alleged failure to pay any Pre-Closing
Business Tax.
     9.2 Buyer’s Indemnity. Except to the extent caused by Seller or any of its
agents, employees, contractors or representatives, Buyer shall indemnify, defend
and hold harmless Seller from and against all Liabilities from claims of third
parties that may at any time be imposed upon, incurred by or asserted or awarded
against Seller as a result of:
          (i) Buyer’s ownership, operation or use of the Assets after Closing;
          (ii) Buyer’s operation of the Convenience Stores after the Closing;
          (iii) any personal injury or property damage occurring (or allegedly
occurring) on Properties or caused (or allegedly caused) by the operation of the
Convenience Stores or the Assets after the Closing while owned or operated by
Buyer or its Affiliates;
          (iv) any claims against or liabilities of Buyer as an employer, plan
sponsor, plan fiduciary or plan administrator under ERISA or the IRC related to
Buyer’s operation of the Convenience Stores after Closing;
          (v) Buyer’s failure to comply (or alleged failure to comply) with
Applicable Laws relating to the employment of labor at the Convenience Stores
after Closing, including, but not limited to, reporting obligations,
withholding, wages, hours, equal opportunity, occupational health and safety,
employee benefits, severance, Social Security contributions and employment
taxes;
          (vi) Buyer’s failure (or alleged failure) to pay any sales, income,
gross receipts, excise, franchise, use, rental, license, privilege, employment,
payroll, transfer, business, occupation and other taxes due in connection with
the operation of the Convenience Stores by Buyer after Closing; or
          (vii) Buyer’s failure (or alleged failure) to comply with any
incentive repayment obligations set forth in the Replacement Jobber Agreements,
except Buyer shall not be required to indemnify, defend or hold harmless Seller
from (A) any claim arising as a result of an act, event or matter that gives
rise to or constitutes a breach by Seller of this Agreement or any other
agreement executed by Seller (and Seller shall remain liable for any such
breach), or (B) any claim related to such incentives to the extent Seller has
been released from liability for the repayment thereof.
     9.3 Environmental Exclusion. Notwithstanding anything to the contrary
contained herein, the provisions of this ARTICLE IX shall not apply to claims,
actions, lawsuits, losses, damages, liabilities, costs and expenses related to
Fuel Contamination or Hazardous Materials discharged on or from any of the
Properties; it being agreed that the same shall be governed by Article 5.4.

-29-



--------------------------------------------------------------------------------



 



ARTICLE X
CASUALTY AND CONDEMNATION.
     10.1 Casualty. Until Closing, Seller agrees to maintain the existing
replacement cost property insurance covering the Assets (the “Property
Insurance”). In the event any Property or Personal Property is damaged by fire
or other casualty prior to Closing, then Buyer may elect to either:
(i) terminate this Agreement prior to Closing by giving written notice to Seller
and, in that event, all Earnest Money shall be immediately refunded to Buyer, or
(ii) elect to proceed with the Closing and, in that event, Seller shall pay to
the Buyer an amount equal to the deductible under the Property Insurance (the
“Deductible Payment”) and Seller shall validly assign to Buyer all insurance
proceeds and other sums payable by third parties as a result of such fire or
other casualty (“Third Party Payments”), including, but not limited to, business
interruption insurance proceeds; provided if such assignment would impair
recovery, Seller shall pay Buyer an amount equal to said insurance proceeds,
Third Party Payments and the Deductible Payment at Closing. In the event the
Property or Personal Property is damaged by fire or other casualty prior to
Closing and such damage to the Property or Personal Property is not fully
covered by insurance and the amount of the cost of repair or replacement, minus
the insurance proceeds (the “Shortfall”) is less than $500,000, Seller shall pay
Buyer, at Closing, the cost of fully restoring the portions of the Property and
the Personal Property damaged by such fire or casualty. In the event the
Property or Personal Property is damaged by fire or other casualty prior to
Closing and such damage to the Property or Personal Property is not fully
covered by insurance and the amount of the Shortfall is $500,000 or more, Seller
shall elect to either (x) pay to Buyer, at Closing, the cost of fully restoring
the portions of the Property and the Personal Property damaged by such fire or
casualty, or (y) if the parties are able to agree upon an appropriate reduction
to the Purchase Price, then Seller may retain the Convenience Store that was
damaged or that contained the damaged Personal Property (and the portion of the
Assets related to such Convenience Store (including, without limitation, the
Property upon which the Convenience Store is located, the Personal Property at
such Convenience Store, the Surviving Operating Agreements related to such
Convenience Store, and the Merchandise Inventory, Fuel Inventory and Food
Supplies Inventory at such Convenience Store)) and the Purchase Price shall be
reduced by the Carve Out Store Value of such Convenience Store (calculated as if
such Convenience Store had been a Carve Out Store); provided that once Buyer
receives written notice of Seller’s election, Buyer shall have the option of
accepting the available insurance proceeds and the Deductible Payment as a
credit against the Purchase Price and proceeding with the Closing. Seller shall
bear the risk of loss or damage to the Assets until the Closing.
     10.2 Condemnation. In the event there is an actual, pending or threatened
taking of any portion of the Properties or the Personal Property by condemnation
or eminent domain prior to Closing (a “Taking”), Seller shall notify Buyer
thereof, in writing. If Buyer determines, in its reasonable judgment, that a
Taking will have a material adverse effect on Buyer’s ability to operate any of
the Convenience Store, as presently conducted by Seller, then Buyer may either:
(a) terminate this Agreement prior to Closing by giving written notice to Seller
and, in that event, the Earnest Money shall be immediately refunded to Buyer
following the termination of this Agreement pursuant this Section 10.2; or
(b) proceed with the Closing and the condemnation awards payable as a result of
such Taking shall be paid to Buyer at Closing. In the event the condemnation
awards due as a result of any Taking have not been received by Seller as of the
Closing, Seller shall assign all of its interest in the same to Buyer at
Closing; provided if Buyer determines that such assignment is prohibited or
would impair recovery, then, in lieu thereof, Seller shall tender to Buyer all
such awards as soon as it receives the same. Seller shall not reach any
settlement or agreement related to any Taking, unless Buyer consents thereto, in
writing, which consent shall not be unreasonably withheld, qualified or delayed.

-30-



--------------------------------------------------------------------------------



 



ARTICLE XI
DEFAULT & REMEDIES.
     11.1 Seller’s Failure to Close. If Seller breaches this Agreement by
failing to sell the Assets to Buyer and Seller does not cure such breach within
five (5) Business Days after it receives written notice of the same from Buyer,
then Buyer may, as its sole and exclusive remedy, either: (i) obtain specific
performance Seller’s agreement to sell Buyer the Assets on the terms of this
Agreement; or (ii) terminate this Agreement, receive a refund of the Earnest
Money, and recover an amount equal to One Million Five Hundred Thousand and
No/100 Dollars ($1,500,000.00) from Seller as full and agreed upon liquidated
damages. Buyer and Seller agree that said liquidated damages are reasonable
given the circumstances now existing, including, but not limited to, the range
of harm to Seller that is reasonably foreseeable and the anticipation that proof
of Seller’s actual damages would be costly, impractical and inconvenient.
     11.2 Buyer’s Failure to Close. If Buyer breaches this Agreement by failing
to purchase the Assets from Seller and Buyer does not cure such breach within
five (5) Business Days after it receives written notice of the same from Seller,
then Seller may, as its sole and exclusive remedy, terminate this Agreement and
receive the Earnest Money as full and agreed upon liquidated damages. Buyer and
Seller agree that said liquidated damages are reasonable given the circumstances
now existing, including, but not limited to, the range of harm to Seller that is
reasonably foreseeable and the anticipation that proof of Seller’s actual
damages would be costly, impractical and inconvenient.
     11.3 Other Defaults. Except as otherwise expressly provided in this ARTICLE
XI, if Seller or Buyer breaches this Agreement and does not cure such breach
within ten (10) Business Days after it is notified of the same, in writing, by
the non-breaching party, then the non-breaching party may pursue all remedies
available at law or in equity on account of such breach.
     11.4 Acknowledgements. SELLER AND BUYER EACH ACKNOWLEDGES AND AGREES THAT:
(I) IT HAS READ THIS SECTION AND UNDERSTANDS THE SAME; (II) IT HAS BEEN
REPRESENTED BY COMPETENT COUNSEL WHO HAS EXPLAINED THE SIGNIFICANCE OF THE
PROVISIONS OF THIS ARTICLE XI AND THE LIMITATIONS CONTAINED HEREIN, AND
(III) THE LIQUIDATED DAMAGES PROVIDED FOR IN THIS ARTICLE XI ARE REASONABLE
GIVEN THE CIRCUMSTANCES NOW EXISTING, INCLUDING, BUT NOT LIMITED TO, THE RANGE
OF HARM THAT IS REASONABLY FORESEEABLE AND THE ANTICIPATION THAT PROOF OF ACTUAL
DAMAGES WOULD BE COSTLY, IMPRACTICAL AND INCONVENIENT. NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED HEREIN, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR
EXEMPLARY OR PUNITIVE DAMAGES AS A RESULT OF ITS BREACH OF THIS AGREEMENT.
ARTICLE XII
NOTICES
     All notices, consents, approvals, deliveries and other communications
(collectively, “Notices”) that may be or are required to be given by Seller or
Buyer under this Agreement shall be properly given only if made in writing and
sent by hand delivery, U.S. Certified Mail, Return Receipt Requested, facsimile,
or nationally recognized overnight delivery service (such as Federal Express or
UPS), with all delivery charges paid by the sender, to the Buyer or Seller, as
applicable, as follows:

-31-



--------------------------------------------------------------------------------



 



         
 
  If to Buyer:   Mapco Express, Inc.
 
      830 Crescent Centre Drive, Suite 300
 
      Franklin, Tennessee 37067
 
      Attention: Kent Thomas
 
      Facsimile: (615) 224-1185
 
       
 
  with a copy to:   Boult, Cummings, Conners & Berry, PLC
 
      1600 Division Street, Suite 700
 
      Nashville, Tennessee 37203
 
      Attention: David Rutter
 
      Facsimile: (615) 252-2346
 
       
 
  If to Seller:   c/o Calfee Company of Dalton, Inc.
 
      500 Henley Street, Suite 200
 
      Knoxville, TN 37901
 
      Attention: Milton Turner
 
      Facsimile: (865) 522-1415
 
       
 
  with copy to:   Kennerly, Montgomery & Finley, P.C.
 
      550 Main Avenue
 
      4th Floor, Sovran Center
 
      Knoxville, TN 37902
 
      Attention: Wendell Thomas
 
      Facsimile: (865) 684-1411

     Notices shall be deemed received, (i) if delivered by hand, on the date of
delivery, (ii) if sent by U.S. Mail or overnight delivery service, on the date
actually received or delivery is refused, and (iii) if sent by facsimile, on the
date of transmission, as evidenced by a contemporaneously generated computer
confirmation that such transmission was successful. Either party may change its
address for Notices by giving written notice to the other party in accordance
with this provision.
ARTICLE XIII
MISCELLANEOUS
     13.1 Confidentiality. From and after the Closing, the Confidentiality
Agreement attached as Schedule 13.1 (the “Confidentiality Agreement”) shall
terminate and be of no further force or effect. To the extent the
Confidentiality Agreement conflicts with the terms of this Agreement, the
Confidentiality Agreement is hereby modified so that it is consistent with this
Agreement.
     13.2 Permitted Disclosures & Press Releases. Notwithstanding any provisions
to the contrary contained in this Agreement, the Confidentiality Agreement or
any other agreement between Seller and Buyer, (i) Buyer shall have the right to
disclose the execution of this Agreement, furnish a copy of this Agreement and
summarize any or all of the material terms of this Agreement to the Securities
and Exchange Commission (“SEC”), as required under the rules and regulations of
any stock exchange on which securities of Buyer or its Affiliates are listed for
trading, or as otherwise required under Applicable Laws, including, but not
limited to, Item 1.01 of SEC Form 8-K and Israeli laws applicable to Buyer’s
Affiliates, and (ii) Buyer shall have the right to issue and control all press
releases and other public announcements disclosing any matters related to the
transaction contemplated by this Agreement prior to Closing. After Closing,
Seller may issue press releases and other public announcements discussing the

-32-



--------------------------------------------------------------------------------



 



transaction contemplated by this Agreement so long as the same have been
approved, in writing, by Buyer, which approval shall not be unreasonably
withheld, qualified or delayed.
     13.3 Audit. Seller acknowledges that Buyer requires audited financial
statements of the Convenience Stores (the “Audited Financial Statements”) as of
and for each of the twelve (12) month periods ending with the following dates
(the “Audit Dates”): (i) April 30, 2006 and April 30, 2005; or (ii) the Closing
Date and the date that is one (1) year prior to the Closing Date. Buyer shall
have the right to specify which of the Audit Dates shall be used in the
preparation of the Audited Financial Statements. The Audited Financial
Statements shall be (i) prepared on a consolidated or combined basis, such basis
to be determined by Buyer’s independent auditors and legal counsel, (ii) in
accordance with generally accepted accounting principles, (iii) in compliance
with the requirements of the SEC’s Regulation S-X, and (iv) prepared by an
independent certificated public accountant designated by Buyer (the “Accounting
Firm”). Within thirty (30) days after Buyer notifies Seller of the name and
contact information of the Accounting Firm, Seller shall retain Accounting Firm
to audit the Audited Financial Statements and use reasonable efforts to cause
the same to be diligently completed. Seller agrees to fully cooperate and assist
with the Accounting Firm’s efforts to audit the Audited Financial Statements.
Buyer shall pay for the reasonable fees charged by the Accounting Firm to
prepare the Audited Financial Statements and other out-of-pocket costs that
Seller incurs in preparing such financial statements; provided, however, Seller
shall notify Buyer of the estimated amount of any such costs, in writing, prior
to incurring the same and Buyer shall have three (3) Business Days to modify its
requirements in order to reduce the same. Seller agrees to retain such employees
of Seller, or otherwise contract with such employees, who are qualified to
prepare the Audited Financial Statements and to assist in providing the
supporting documents as may be necessary for the Accounting Firm to complete the
audits. Seller shall also provide other resources as may be required for the
completion of the audits, including, without limitation, office space,
telephone, computers and office supplies. The cost of such employees and the
other resources shall be for the account of Buyer. Buyer and Seller recognize
that, as a result of various factors including classification differences and
differences in the procedures used, the results of the Audited Financial
Statements that are be prepared pursuant to this Section 13.3 may materially
differ from the financial information that is set forth in Schedule 6.1(f).
     For a period of five (5) years after the Closing, Seller shall maintain a
copy of all Records and Seller shall provide Buyer reasonable access to the same
during normal business hours. Seller shall make such Records available for
Buyer’s review at Seller’s headquarters in Dalton, Georgia or in another
location in Dalton, Georgia reasonably acceptable to Buyer. Buyer shall have the
right to copy all or any portion of the Records retained by Seller, at Buyer’s
expense, and Buyer may temporarily remove such Records to copy the same.
     13.4 Bulk Sales. Buyer hereby waives compliance by Seller with the
provisions of any applicable Bulk Sales Law in connection with the transaction
contemplated by this Agreement, including, but not limited to, any bulk sales
law of the States of Alabama, Georgia or Tennessee. Seller agrees to indemnify,
defend and hold harmless Buyer from and against all Liabilities that may at any
time be imposed upon, incurred by or asserted or awarded against Buyer as a
result of Seller’s failure to comply with such Bulk Sales Laws in connection
with the transactions provided for herein.
     13.5 Entire Agreement/Amendment. This Agreement constitutes the entire
agreement and understanding of Seller and Buyer with respect to the subject
matter hereof and supersedes all prior agreements, understandings, letters,
negotiations and discussions, whether oral or written. This Agreement may be
amended only by a written instrument executed by Seller and Buyer.

-33-



--------------------------------------------------------------------------------



 



     13.6 Severability. In the event any provision hereof shall be prohibited by
or invalidated under Applicable Laws, the remaining provisions of this Agreement
shall remain fully effective.
     13.7 Waiver. Except as otherwise expressly provided herein, no waiver of
any provision of this Agreement shall be deemed to have been made unless
expressed in writing and signed by the party charged therewith. No delay or
omission in the exercise of any remedy accruing upon the breach of this
Agreement shall impair such remedy or be construed as a waiver of such breach.
The waiver by Buyer or Seller of any breach of this Agreement shall not be
deemed a waiver of any other breach of the same or any other provision hereof.
     13.8 Exclusive Dealing. Seller acknowledges that Buyer will need to perform
significant due diligence in connection with its proposed acquisition of the
Assets, and that such due diligence will be both expensive and time consuming.
While this Agreement remains in effect, Seller agrees that it will not:
(i) market all or any portion of the Convenience Stores or the Assets for sale
or lease to any Person other than Buyer; (ii) offer or entertain an offer to
sell or lease all or any portion of the Convenience Stores or the Assets to any
Person other than Buyer; (iii) negotiate a sale or lease of all or any of the
Convenience Stores or the Assets to any Person other than Buyer; (iv) contract
to sell or lease all or any portion the Conveniences Stores or the Assets to any
Person other than Buyer, or (v) offer or entertain an offer to allow any Person
to manage all or any portion of the Convenience Stores, negotiate any
arrangement providing for any Person other than Seller to manage all or any
portion of the Convenience Stores, or contract to allow any Person to manage all
or any portion of the Convenience Stores.
     13.9 Brokers. Seller shall pay, when due, all amounts owed to Anderson
Strudwick (“Seller’s Broker”) in connection with the transaction contemplated by
this Agreement. Seller certifies to Buyer that no amounts are due Seller’s
Broker if this Agreement is terminated for any reason, including, but not
limited to, Seller’s or Buyer’s default. Except for Seller’s Broker, Seller and
Buyer each represents and warrants to the other that it has not dealt with any
broker, brokerage firm, listing agent or finder in connection with the
transaction contemplated by this Agreement. Seller agrees to indemnify, defend
and hold harmless Buyer from and against any claims for a commission or other
compensation made by a broker, brokerage firm, listing agent or finder with whom
it has dealt or allegedly dealt, including, but not limited to, Seller’s Broker.
Buyer agrees to indemnify, defend and hold harmless Seller from and against any
claims for a commission or other compensation made by a broker, brokerage firm,
listing agent or finder with whom it has dealt or allegedly dealt, excluding
Seller’s Broker. The provisions of this section shall survive the termination of
this Agreement.
     13.10 LIABILITY.
          13.10.1 JOINT & SEVERAL LIABILITY. IF THER ARE MULTIPLE PARTIES
COMPRISING SELLER OR BUYER, (I) THE DEFINED TERM (E.G. SELLER OR BUYER) FOR SUCH
PARTY SHALL MEAN AND REFER TO EACH PERSON COMPRISING THE PARTY, INDIVIDUALLY,
AND TO ALL PERSONS COMPRISING THE PARTY, COLLECTIVELY, AND (II) ALL PERSONS
COMPRISING THE PARTY SHALL BE JOINTLY AND SEVERALLY LIABLE HEREUNDER.
          13.10.2 PERSONAL LIABLITY. NO PERSON WHO IS A LIMITED PARTNER,
SHAREHOLDER, MEMBER OR OTHER HOLDER OF AN OWNERSHIP INTEREST IN ANY LIMITED
PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY OR OTHER LIMITED LIABILITY
ENTITY COMPRISING PART OF SELLER OR BUYER SHALL (BY VIRTUE OF SUCH OWNERSHIP
INTEREST) HAVE ANY PERSONAL LIABILITY UNDER

-34-



--------------------------------------------------------------------------------



 



THIS AGREEMENT OR ANY OF THE DOCUMENTS EXECUTED PURSUANT TO THIS AGREEMENT;
PROVIDED, HOWEVER, THE FOREGOING SHALL NOT BE DEEMED TO LIMIT (I) ANY
OBLIGATIONS AND LIABILITIES EXPRESSLY UNDERTAKEN BY ANY SUCH PERSON, IN ITS
INDIVIDUAL CAPACITY, PURSUANT TO THIS AGREEMENT, ANY GUARANTY OR OTHER WRITTEN
AGREEMENT, OR (II) ANY OBLIGATIONS AND LIABILITIES OF SUCH PERSON TO DISGORGE
AMOUNTS OR OTHER PROPERTY PAID OR DISTRIBUTED TO SUCH PERSON IN VIOLATION OF THE
FRAUDULENT TRANSFER PROVISIONS OF THE BANKRUPTCY CODE (11 U.S.C. 101 et seq.).
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, NEITHER
THE NEGATIVE CAPITAL ACCOUNT OF ANY PARTNER OR MEMBER OF SELLER, NOR ANY
OBLIGATION OF A PARTNER OR MEMBER OF SELLER TO RESTORE A NEGATIVE CAPITAL
ACCOUNT OR TO CONTRIBUTE CAPITAL TO SELLER SHALL BE DEEMED TO BE THE PROPERTY OR
AN ASSET OF SELLER (AND BUYER SHALL NOT HAVE ANY RIGHT TO ENFORCE ANY
OBLIGATIONS OR LIABILITIES RELATED TO ANY SUCH NEGATIVE CAPITAL ACCOUNT OR ANY
SUCH CAPITAL CONTRIBUTION OBLIGATION).
          13.10.3 NO PERSONAL LIABLITY. NOTWITHSTANDING ANY OTHER TERM OR
PROVISION OF THIS AGREEMENT, AND NOTWITHSTANDING THE THEORY ON WHICH ANY CLAIM
OR SUIT IS BROUGHT, IN NO EVENT SHALL ANY OF THE FOLLOWING PERSONS HAVE PERSONAL
LIABILITY FOR THE OBLIGATIONS OF THE SELLER UNDER THIS AGREEMENT: MILTON A.
TURNER, JR., JENNIFER TURNER, MATTHEW TURNER, CAMDEN TURNER AND PAOLA POMA DE
MURIALDO.
     13.11 Counterparts. This Agreement may be executed in separate
counterparts. It shall be fully executed when each party whose signature is
required has signed at least one (1) counterpart even though no one
(1) counterpart contains the signatures of all of the parties to this Agreement.
     13.12 Schedules/Exhibits. Seller and Buyer acknowledge and agree that all
schedules, exhibits, and addendum referenced in this Agreement are attached
hereto and incorporated herein by reference.
     13.13 Successors & Assigns. Buyer may freely assign this Agreement;
provided the same shall not release Buyer from, and it shall remain liable to
Seller for, its duties, obligations and liabilities hereunder. This Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.
     13.14 Construction. Whenever the context may require, any pronoun used in
this Agreement shall include the masculine, feminine and neuter forms. All
references to articles, sections and paragraphs shall be deemed references to
the articles, sections and paragraphs of this Agreement, unless the context
shall indicate otherwise. The terms “hereof”, “hereunder” and similar
expressions refer to this Agreement as a whole and not to any particular
article, section or paragraph contained herein. The titles of the articles,
sections and paragraphs of this Agreement are for convenience only and shall not
affect the meaning of any provision hereof. Buyer and Seller have agreed to the
particular language of this Agreement, and any question regarding the meaning of
this Agreement shall not be resolved by a rule providing for interpretation
against the party who caused the uncertainty to exist or against the draftsman.
FOR PURPOSES OF THIS AGREEMENT, TIME SHALL BE CONSIDERED OF THE ESSENCE.

-35-



--------------------------------------------------------------------------------



 



     13.15 Time Periods. If any date specified in this Agreement for the
performance of an obligation, the giving of a notice, or the expiration of a
time period falls on a Saturday, Sunday, or bank holiday, then this Agreement
shall be automatically revised so that such date falls on the next occurring
Business Day.
     13.16 Waiver of Subrogation. Seller hereby waives all rights to recovery,
claims and causes of action it may have against Buyer (and its employees, agents
and contractors) for damages that are actually covered by its property insurance
(including, but not limited to, the Property Insurance) or business interruption
insurance; provided the foregoing waiver shall not apply if it would have the
effect, but only to the extent of such effect, of invalidating any insurance
coverage of Seller. The provisions of this section survive the termination of
this Agreement.
     13.17 Attorneys’ Fees. In the event any legal proceeding is commenced
related to this Agreement or the transaction contemplated herein, the prevailing
party in such proceeding shall be entitled to recover its reasonable attorneys’
fees (without regard to any statutory presumption), court costs and litigation
expenses from the non-prevailing party therein.
     13.18 Dispute Resolution.
          13.18.1 Mediation. If a dispute should occur arising out of or
relating to the obligations or liabilities of Buyer or Seller under this
Agreement or any of the other agreements executed pursuant to the terms of this
Agreement (a “Dispute”), the parties shall attempt to resolve the dispute in
accordance with the following terms:
               (i) Either party may call a special meeting for the resolution of
the Dispute (a “Special Meeting”). Unless the parties agree otherwise, in
writing, the Special Meeting shall be held in Nashville, Tennessee within five
(5) Business Days after a written request for the same has been delivered to
Buyer or Seller, as applicable, by the other party, which notice shall specify
the nature of the Dispute to be resolved and the specific location where the
Special Meeting will be held. Buyer and Seller shall each send a representative
or representatives to the Special Meeting who is familiar with the issues giving
rise to the Dispute. In the event that the representative attending the Special
Meeting on behalf of Buyer or Seller is an attorney actively practicing law,
Buyer or Seller, as applicable, shall notify the other party of such fact prior
to the Special Meeting.
               (ii) If any Dispute is not been resolved within five (5) Business
Days after a Special Meeting is held regarding the same, then Buyer or Seller
may, at its option, initiate a mediation proceeding to resolve the Dispute in
accordance with this subparagraph (a “Mediation”). If either party requires a
Mediation pursuant to this subsection, (A) representatives of Buyer and Seller
who have authority to resolve the Dispute giving rise to such Mediation shall
attend the same, (B) unless Buyer and Seller agree otherwise, in writing, the
Mediation shall be conducted by an independent mediator from Judicial
Arbitration and Mediation Services (“J.A.M.S.”) in accordance with its
procedures, (C) Buyer and Seller shall each pay one-half of the fees charged by
the mediator to conduct the Mediation, (D) the Mediation required under this
subsection shall be held within thirty (30) days after Seller or Buyer requests
the same by giving written notice to the other party, and (E) the Mediation
shall be conducted at a location in Nashville, Tennessee selected by the
mediator. In the event any Mediation does not result in the settlement of the
related Dispute within two (2) Business Days, either party may initiate legal
proceedings to resolve the Dispute. No party shall initiate or prosecute any
legal proceedings in connection with a Dispute prior to the end of such two
(2) Business Day period, except a party may file

-36-



--------------------------------------------------------------------------------



 



pleadings and other documents necessary to prevent its claim (and rights related
thereto) from being barred by a statute of limitations, a statute of repose or
other Applicable Laws at any time.
               (iii) If, as a result of a Mediation, a voluntary settlement is
reached and the parties agree that such settlement shall be reduced to writing,
the mediator for such Mediation shall be deemed an arbitrator for the sole
purpose of signing the settlement agreement and such settlement agreement shall
have the same force and effect as an arbitration award.
          13.18.2 Admissibility of Evidence. Buyer and Seller agree that any
admission made during or in the course of a Special Meeting or Mediation shall
not be admissible in evidence or subject to discovery, and the disclosure of any
such admission shall not be compelled in any arbitration, court action or other
proceeding. All communications, negotiations, and settlement discussions between
Buyer and Seller or any party and the mediator shall remain confidential, except
to the extent disclosure is required to comply with Applicable Laws; provided,
however, this provision shall not limit the discoverability or admissibility of
evidence that would have been discoverable or admissible in the absence of the
mediation. Buyer and Seller expressly agree that the presentation of evidence
from any expert or consultant at any Special Meeting or Mediation shall not
waive any attorney-client or other privilege or prevent the application of any
other grounds for excluding the same in another legal proceeding.
          13.18.3 General. The dispute resolution procedures set forth in this
section shall not affect the statutes of limitation applicable to any Dispute.
Neither party shall cease or delay performance of its obligations under this
Agreement that are not in dispute during the existence of any Dispute. THIS
SECTION SHALL NOT LIMIT THE RIGHT OF SELLER OR BUYER TO IMMEDIATELY SEEK AND
OBTAIN INJUNCTIVE RELIEF FROM ANY COURT OF COMPETENT JURISDICTION.
     13.19 Interest. If either party (a “Delinquent Party”) fails to pay any
amount it owes to the other party (the “Non-Delinquent Party”) under this
Agreement within five (5) Business Days after such amount is due, then, in
addition to any other remedies available hereunder, the Delinquent Party shall
pay the Non-Delinquent Party interest on such amount from the date the same was
due until it is paid at the lesser of twelve percent (12%) per annum or the
maximum rate of interest permitted under Applicable Law.
     13.20 Waiver of Jury Trial. BUYER AND SELLER HEREBY EXPRESSLY WAIVE THEIR
RIGHT TO A TRIAL BY JURY OF ANY CLAIM (i) ARISING UNDER THIS AGREEMENT OR
(ii) RELATED TO THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT, WHETHER NOW
EXISTING OR HEREAFTER ARISING. SELLER OR BUYER MAY FILE AN ORIGINAL OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE FOREGOING WAIVER.
     13.21 Venue. Buyer and Seller agree that any suit, action or proceeding
related to this Agreement shall be instituted only in a state or federal courts
having jurisdiction over Hamilton County, Tennessee. The parties hereby consent
to in personam jurisdiction of such courts and irrevocably waive any objection
and any right of immunity on the ground of venue, the convenience of forum or
the jurisdiction of such courts.
     13.22 Survival. All of the terms of this Agreement shall survive the
Closing, except the representations and warranties set forth in ARTICLE VI shall
only survive for the periods expressly provided therein.

-37-



--------------------------------------------------------------------------------



 



     13.23 Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Tennessee, without giving effect to any rules
regarding conflicts of law.
     13.24 Facsimile Signatures. The parties agree that this Agreement may be
signed by facsimile signature, acknowledge that such facsimile signature will be
effective for all purposes, and waive all defenses to enforceability based on
the fact that the signature was delivered by facsimile transmission.

-38-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed as of the date first above written.

                  BUYER:    
 
                MAPCO Express, Inc.    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                SELLER:    
 
                CALFEE COMPANY OF DALTON, INC.    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                FM LEASING, LP    
 
           
 
  By:   FM Leasing, LLC,    
 
      General Partner    

             
 
  By:        
 
     
 
Milton A. Turner,
Chief Manager    

                  FM LEASING I, LP    
 
           
 
  By:        
 
     
 
General Partner    

             
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

                  MF LEASING, LP    
 
           
 
  By:   MF Leasing, LLC,
General Partner    

             
 
  By:        
 
     
 
Milton A. Turner,
Chief Manager    

[SIGNATURES CONTINUE ON NEXT PAGE]

S-1



--------------------------------------------------------------------------------



 



                  AC STORES, LP    
 
           
 
  By:   AC Stores, Inc.
General Partner    

             
 
  By:        
 
     
 
Milton A. Turner,
President    

                  COM-PAC PROPERTIES, LLC    
 
           
 
  By:        
 
     
 
Milton A. Turner,
Chief Manager    
 
                COM-PAC PROPERTIES GROUP, LP    
 
           
 
  By:   Com-Pac Properties, LLC
General Partner    

             
 
  By:        
 
     
 
Milton A. Turner,
Chief Manager    

                  FAVORITE ONE PROPERTIES, LP    
 
           
 
  By:   GP Favorite One Properties, Inc.
General Partner    

             
 
  By:        
 
     
 
Milton A. Turner,
President    

S-2